Exhibit 10.1
Execution Copy
CUSIP NO. ________
REVOLVING CREDIT AGREEMENT
dated as of
September 7, 2011
among
ENTERPRISE PRODUCTS OPERATING LLC
as Borrower
CANADIAN ENTERPRISE GAS PRODUCTS, LTD.
as Canadian Borrower
The Lenders Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
THE ROYAL BANK OF SCOTLAND PLC, MIZUHO CORPORATE BANK, LTD. and
THE BANK OF NOVA SCOTIA,
as Co-Syndication Agents
JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC,
as Co-Documentation Agents

 

WELLS FARGO SECURITIES, LLC,
RBS SECURITIES INC., MIZUHO CORPORATE BANK, LTD. and THE BANK OF NOVA
SCOTIA,
as Joint Lead Arrangers and Joint Book Runners
$3,500,000,000 5-Year Revolving Credit Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1    
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    21  
SECTION 1.03. Terms Generally
    21  
SECTION 1.04. Accounting Terms; GAAP
    21    
ARTICLE II The Credits
    22    
SECTION 2.01. Commitments
    22  
SECTION 2.02. Loans and Borrowings
    22  
SECTION 2.03. Requests for Revolving Borrowings
    23  
SECTION 2.04. Reserved
    24  
SECTION 2.05. Swingline Loans
    24  
SECTION 2.06. Letters of Credit
    25  
SECTION 2.07. Funding of Borrowings
    30  
SECTION 2.08. Interest Elections
    30  
SECTION 2.09. Termination and Reduction of Commitments
    32  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    32  
SECTION 2.11. Prepayment of Loans
    33  
SECTION 2.12. Fees
    33  
SECTION 2.13. Interest
    34  
SECTION 2.14. Alternate Rate of Interest
    36  
SECTION 2.15. Illegality; Increased Costs
    36  
SECTION 2.16. Break Funding Payments
    38  
SECTION 2.17. Taxes
    38  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    40  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    41  
SECTION 2.20. Separateness
    42  
SECTION 2.21. Defaulting Lenders
    43  
SECTION 2.22. Judgment Currency
    45    
ARTICLE III Representations and Warranties
    45    
SECTION 3.01. Organization; Powers
    45  
SECTION 3.02. Authorization; Enforceability
    46  
SECTION 3.03. Governmental Approvals; No Conflicts
    46  
SECTION 3.04. Financial Condition
    46  
SECTION 3.05. Litigation and Environmental Matters
    46  
SECTION 3.06. Compliance with Laws
    47  
SECTION 3.07. Investment Company Status
    47  
SECTION 3.08. Taxes
    47  
SECTION 3.09. ERISA
    47  
SECTION 3.10. Disclosure
    47  
SECTION 3.11. Subsidiaries
    47  
SECTION 3.12. Margin Securities
    48    
ARTICLE IV Conditions
    48    
SECTION 4.01. Effective Date
    48  

i 



--------------------------------------------------------------------------------



 



         
SECTION 4.02. Each Credit Event
    49    
ARTICLE V Affirmative Covenants
    50    
SECTION 5.01. Financial Statements and Other Information
    50  
SECTION 5.02. Notices of Material Events
    51  
SECTION 5.03. Existence; Conduct of Business
    51  
SECTION 5.04. Maintenance of Properties; Insurance
    51  
SECTION 5.05. Books and Records; Inspection Rights
    51  
SECTION 5.06. Compliance with Laws
    51  
SECTION 5.07. Use of Proceeds and Letters of Credit
    52  
SECTION 5.08. Environmental Matters
    52  
SECTION 5.09. ERISA Information
    52  
SECTION 5.10. Taxes
    52    
ARTICLE VI Negative Covenants
    53    
SECTION 6.01. Indebtedness
    53  
SECTION 6.02. Liens
    53  
SECTION 6.03. Fundamental Changes
    53  
SECTION 6.04. Investment Restriction
    53  
SECTION 6.05. Restricted Payments
    54  
SECTION 6.06. Restrictive Agreements
    54  
SECTION 6.07. Financial Condition Covenants
    55    
ARTICLE VII Events of Default
    56    
ARTICLE VIII The Administrative Agent
    59    
ARTICLE IX Miscellaneous
    61    
SECTION 9.01. Notices
    61  
SECTION 9.02. Waivers; Amendments
    63  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    64  
SECTION 9.04. Successors and Assigns
    65  
SECTION 9.05. Survival
    68  
SECTION 9.06. Counterparts; Integration; Effectiveness
    68  
SECTION 9.07. Severability
    68  
SECTION 9.08. Right of Setoff
    69  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    69  
SECTION 9.10. Waiver of Jury Trial
    70  
SECTION 9.11. Headings
    70  
SECTION 9.12. Confidentiality
    70  
SECTION 9.13. Interest Rate Limitation
    70  
SECTION 9.14. Liability of Manager
    71  
SECTION 9.15. USA Patriot Act Notice
    71  
SECTION 9.16. No Advisory or Fiduciary Responsibility
    71  
SECTION 9.17. Existing Credit Facility
    72  

ii 



--------------------------------------------------------------------------------



 



          SCHEDULES:        
Schedule 1.01 — Existing Letters of Credit
       
Schedule 2.01 — Commitments
       
Schedule 3.05 — Disclosed Matters
       
Schedule 3.11 — Subsidiaries
       
Schedule 6.06 — Existing Restrictions
       

          EXHIBITS:        
Exhibit A — Form of Assignment and Acceptance
       
Exhibit B — Form of Borrowing Request
       
Exhibit C — Form of Interest Election Request
       
Exhibit D-1 — Form of Opinion of Christopher S. Wade, in-house counsel for
Borrower, CEGP and EPD
       
Exhibit D-2 — Form of Opinion of Locke Lord Bissell & Liddell LLP, Borrower’s,
CEGP’s and EPD’s Counsel
       
Exhibit D-3 — Form of Opinion of Bennett Jones LLP, Special Canadian Counsel to
CEGP
       
Exhibit E — Form of Compliance Certificate
       
Exhibit F-1 — Form of Revolving Loan Note
       
Exhibit F-2 — Form of Swingline Loan Note
       

iii 



--------------------------------------------------------------------------------



 



     REVOLVING CREDIT AGREEMENT dated as of September 7, 2011, among ENTERPRISE
PRODUCTS OPERATING LLC, a Texas limited liability company; CANADIAN ENTERPRISE
GAS PRODUCTS, LTD., an Alberta corporation, the LENDERS party hereto; WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank and
Swingline Lender; THE ROYAL BANK OF SCOTLAND PLC, MIZUHO CORPORATE BANK, LTD.
and THE BANK OF NOVA SCOTIA, as Co-Syndication Agents; and JPMORGAN CHASE BANK,
N.A. and BARCLAYS BANK PLC, as Co-Documentation Agents.
W I T N E S S E T H
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the Loans which may hereafter be made by Lenders to
Borrower and CEGP and the Letters of Credit which may be made available by
Issuing Bank to Borrower and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the Alternate Base Rate.
     “Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Revolving Credit Agreement dated September 7, 2011,
among Enterprise Products Operating LLC, a Texas limited liability company;
Canadian Enterprise Gas Products, Ltd., an Alberta corporation; the Lenders
party hereto; Wells Fargo Bank, National Association, as Administrative Agent,
Issuing Bank and Swingline Lender; and the Co-Syndication Agents and
Co-Documentation Agents; as amended, extended or otherwise modified from time to
time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, and (c) the LIBO Market
Index Rate in effect on such day plus 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective

1



--------------------------------------------------------------------------------



 



Rate or the LIBO Market Index Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Market Index Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means, for any day, with respect to any Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be (subject to the immediately following paragraph of this defined
term), the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s, S&P and/or Fitch, respectively, applicable on
such date to the Index Debt:

                          Index Debt Ratings:   Eurodollar             Facility
Fee   (Moody’s/S&P/Fitch)   Spread     ABR Spread     Rate  
Category 1 ≥ Baa1/BBB+/BBB+
    1.075 %     0.075 %     0.175 %
Category 2 Baa2/BBB/BBB
    1.300 %     0.300 %     0.200 %
Category 3 Baa3/BBB-/BBB-
    1.375 %     0.375 %     0.250 %
Category 4 Ba1/BB+/BB+
    1.450 %     0.450 %     0.300 %
Category 5 ≤ Ba2/BB/BB
    1.650 %     0.650 %     0.350 %

     For purposes of the foregoing, (i) if only one of Moody’s, S&P and Fitch
shall have in effect a rating for the Index Debt (other than by reason of a
change in the rating system of, or unavailability of a ratings by, such rating
agencies, as referred to in the last sentence of this paragraph), or if only two
of Moody’s, S&P and Fitch shall have in effect a rating for the Index Debt, and
such ratings fall within the same Category, then the other two rating agencies,
or other rating agency, shall be deemed to have established a rating in the same
Category as such agency or agencies; (ii) if only two of Moody’s, S&P and Fitch
shall have in effect a rating for the Index Debt (other than by reason of a
change in the rating system of, or unavailability of ratings by, such rating
agencies, as referred to in the last sentence of this paragraph), and such
ratings shall fall within different Categories, the Applicable Rate shall be
based on the higher of the two ratings; (iii) if each of Moody’s, S&P and Fitch
shall have in effect a rating for the Index Debt, and such ratings shall fall
within different Categories, the Applicable Rate shall be based on (x) the
majority rating, if two of such ratings fall within the same Category, or
(y) the middle rating, if all three of such ratings fall within different
Categories, (iv) if the ratings established or deemed to have been established
by Moody’s, S&P and/or Fitch for the Index Debt shall be changed (other than as
a result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of

2



--------------------------------------------------------------------------------



 



the next such change. If the rating system of Moody’s, S&P or Fitch shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” with respect to any Sale/Leaseback Transaction,
means, as at the time of determination, the present value (discounted at the
rate set forth or implicit in the terms of the lease included in such
transaction) of the total obligations of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items that do not constitute payments for property rights) during the remaining
term of the lease included in such Sale/Leaseback Transaction (including any
period for which such lease has been extended). In the case of any lease that is
terminable by the lessee upon the payment of a penalty or other termination
payment, such amount shall be the lesser of the amount determined assuming
termination upon the first date such lease may be terminated (in which case the
amount shall also include the amount of the penalty or termination payment, but
no rent shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated) or the amount determined
assuming no such termination.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Enterprise Products Operating LLC, a Texas limited
liability company.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
     “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03, and being in the form of attached
Exhibit B.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

3



--------------------------------------------------------------------------------



 



     “CEGP” means Canadian Enterprise Gas Products, Ltd., an Alberta corporation
and a wholly-owned Subsidiary of the Borrower.
     “CEGP Exposure” means, with respect to all Lenders at any time, the sum of
the outstanding principal amount of all Lenders’ Revolving Loans to CEGP, plus
all Lenders’ Swingline Exposure with respect to outstanding Swing Line Loans to
CEGP at such time.
     “CEGP Sublimit” means $25,000,000.
     “CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
     “Change in Control” means the occurrence of any of the following events:
     (i) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of Manager or Enterprise GP
then in office;
     (ii) any Person or related Persons constituting a group (as such term is
used in Rule 13d-5 under the Securities Exchange Act of 1934, as amended)
obtains direct or indirect beneficial ownership interest in the Manager or
Enterprise GP greater than the direct or indirect beneficial ownership interests
of EPCO and its Affiliates in the Manager or Enterprise GP; or
     (iii) Manager and EPD shall cease to own, directly or indirectly, all of
the Equity Interests (including all securities which are convertible into Equity
Interests) of Borrower.
As used herein, “Continuing Director” means any member of the board of directors
of Manager or Enterprise GP, respectively, who (x) is a member of such board of
directors as of the date hereof, or (y) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.

4



--------------------------------------------------------------------------------



 



     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to Section 2.01 or assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $3,500,000,000.
     “Common Units” means the common units of limited partner interests in EPD.
     “Company Agreement” means the Company Agreement of the Borrower dated as of
June 30, 2007 between Manager and EPD, as members, substantially in the form
provided to the Lenders, as such Company Agreement may be amended, modified and
supplemented from time to time.
     “Consolidated EBITDA” means for any period, the sum of (a) the consolidated
net income of the Borrower and its consolidated Subsidiaries (excluding Project
Finance Subsidiaries) for such period plus, to the extent deducted in
determining consolidated net income for such period, the aggregate amount of
(i) Consolidated Interest Expense, (ii) income or gross receipts tax (or
franchise tax or margin tax in the nature of an income or gross receipts tax)
expense, (iii) depreciation and amortization expense, and (iv) non-cash charges,
minus (b) equity in earnings from unconsolidated subsidiaries of the Borrower to
the extent included therein, plus (c) the amount of cash dividends or
distributions payable with respect to such period by a Project Finance
Subsidiary or an unconsolidated subsidiary which are actually received by the
Borrower or a Subsidiary (other than a Project Finance Subsidiary) during such
period or on or prior to the date the financial statements with respect to such
period referred to in Section 5.01 are required to be delivered by the Borrower,
plus (d) the amount of all payments during such period on leases of the type
referred to in clause (d) of the definition herein of Indebtedness and the
amount of all payments during such period under other off-balance sheet loans
and financings of the type referred to in such clause (d), minus (e) the amount
of any cash dividends, repayments of loans or advances, releases or discharges
of guarantees or other obligations or other transfers of property or returns of
capital previously received by the Borrower or a Subsidiary (other than a
Project Finance Subsidiary) from a Project Finance Subsidiary that during such
period were either (x) recovered pursuant to recourse provisions with respect to
a Project Financing at such Project Finance Subsidiary or (y) reinvested by the
Borrower or a Subsidiary in such Project Finance Subsidiary, minus (f) non-cash
gains.

5



--------------------------------------------------------------------------------



 



     “Consolidated Indebtedness” means for any date, the Indebtedness of the
Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries) including, without duplication, guaranties of funded debt,
determined on a consolidated basis as of such date.
     “Consolidated Interest Expense” means for any period, the interest expense
of the Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries), determined on a consolidated basis for such period.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of EPD and its consolidated subsidiaries after deducting
therefrom:
     (a) all current liabilities (excluding (A) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than 12 months after the time as of which the amount thereof is
being computed, and (B) current maturities of long-term debt); and
     (b) the value (net of any applicable reserves) of all goodwill, trade
names, trademarks, patents and other like intangible assets, all as set forth,
or on a pro forma basis would be set forth, on the consolidated balance sheet of
EPD and its consolidated subsidiaries for EPD’s most recently completed fiscal
quarter, prepared in accordance with GAAP.
     “Consolidated Net Worth” means as to any Person, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
(a) the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization times (b) sixty-two and one-half percent
(62.5%), (iii) par value of common stock, (iv) capital in excess of par value of
common stock, (v) limited liability company capital or equity, and (vi) retained
earnings, less treasury stock (if any), of such Person, all as determined on a
consolidated basis.
     “Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Borrower’s Consolidated Net Worth.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt Coverage Ratio” means the ratio of Consolidated Indebtedness to
Consolidated EBITDA.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, subject to Section 2.21(b), any Lender that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Revolving Loans or participations in respect of Letters of Credit
or Swingline Loans, within three Business Days of the date required to be funded
by it hereunder, (b) has notified the Borrower, or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit and has
not retracted such statement

6



--------------------------------------------------------------------------------



 



or announcement, (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing that
it will comply with its funding obligations; provided that any such Lender shall
cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, other than via an Undisclosed Administration
(i) become the subject of a proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof, or the exercise of control over
such Lender or direct or indirect parent company thereof, by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank and the Swingline Lender. As
used herein, “Undisclosed Administration” means in relation to a Lender the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender is subject
to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.
     “DEP” means Duncan Energy Partners L.P., a Delaware limited partnership.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on or prior to September 30, 2011 specified
in the notice referred to in the last sentence of Section 4.01.
     “Enterprise GP” means Enterprise Products Holdings LLC, a Delaware limited
liability company, the general partner of EPD.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of

7



--------------------------------------------------------------------------------



 



any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “EPCO” means Enterprise Products Company, a Texas corporation.
     “EPD” means Enterprise Products Partners L.P., a Delaware limited
partnership, any legal successor entity thereto, or any other Person that is the
“Guarantor” as defined in the March 15, 2000 Indenture or any replacement or
supplemental indenture.
     “EPD Guaranty Agreement” means an agreement in form and substance
satisfactory to the Administrative Agent by EPD and Borrower guaranteeing,
unconditionally, payment of any principal of or interest on the Loans, any
reimbursement obligations in respect of any LC Disbursement or any other amount
payable under this Agreement by the Borrower (with respect to EPD) and/or CEGP
(with respect to both EPD and Borrower), when and as the same shall become due
and payable.
     “Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” as defined in
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

8



--------------------------------------------------------------------------------



 



     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to a
Loan, or Loans, in the case of a Borrowing, which bear interest at a rate
determined by reference to the LIBO Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for each Revolving Eurodollar Borrowing means the reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, by any state thereof or the District of Columbia or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or where it is resident or carrying on business, (b) any
branch profits taxes imposed by the United States of America, any state thereof
or the District of Columbia or any similar tax imposed by any other jurisdiction
in which the Administrative Agent, such Lender or such other recipient is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any United States withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower or CEGP with
respect to such withholding tax pursuant to Section 2.17(a), and (d) any
withholding tax that is imposed under the provisions of the Income Tax Act
(Canada) on amounts paid or payable to any Person that is attributable to such
Person not dealing at arm’s length (within the meaning of the Income Tax Act
(Canada)) with the person making such payment. Notwithstanding anything to the
contrary contained in this definition (except clause (d)), “Excluded Taxes”
shall not include any withholding tax imposed at any time on payments made by or
on behalf of CEGP to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 2.17(e).
     “Existing Credit Facility” means the revolving credit facility of the
Borrower under that certain Amended and Restated Revolving Credit Agreement
dated as of November 19, 2007, among the Borrower, Wells Fargo Bank, National
Association, as administrative agent, and the lenders party thereto, together
with any and all amendments and supplements thereto.

9



--------------------------------------------------------------------------------



 



     “Existing DEP Credit Facilities” means (i) the revolving credit and term
loan facilities of DEP under that certain Revolving Credit and Term Loan
Agreement dated October 25, 2010, among DEP, the lenders party thereto and Wells
Fargo Bank, National Association, successor-in-interest to Wachovia Bank,
National Association, as administrative agent, and (y) the term loan facility of
DEP under that certain Term Loan Agreement dated April 18, 2008 among DEP, the
lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent, together in each case with any and all amendments and
supplements thereto.
     “Existing Letters of Credit” means the outstanding letters of credit issued
by Wells Fargo Bank, National Association, for the account of the Borrower under
the Existing Credit Facility or the Existing DEP Facilities prior to the
Effective Date and listed on Schedule 1.01.
     “Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
     “FATCA” means the Foreign Account Tax Compliance Act, sections 1471 through
1474 of the Code and any regulations or official interpretations thereof (other
than for purposes of Section 2.17(e), as such Code sections, regulations and
official interpretations are in effect as of the date of this Agreement).
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Manager on behalf of the Borrower.
     “Fitch” means Fitch, Inc.
     “Foreign Lender” means any Lender that (i) as to the Borrower, is organized
under the laws of a jurisdiction other than the United States of America, any
state thereof or the District of Columbia, and (ii) with respect to CEGP, is
organized under the Laws of a jurisdiction other than Canada or any province
thereof (including in each case such a Lender when acting in the capacity of the
Issuing Bank).
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other
than LC Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or secured by cash collateral in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Swingline Exposure other than Swingline Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or secured by cash collateral in accordance with the terms hereof.
     “GAAP” means generally accepted accounting principles in the United States
of America.

10



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated
pursuant to any Environmental Law.
     “Hedging Agreement” means a financial instrument or security which is used
as a cash flow or fair value hedge to manage the risk associated with a change
in interest rates, foreign currency exchange rates or commodity prices.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for the repayment of money borrowed which are or
should be shown on a balance sheet as debt in accordance with GAAP,
(b) obligations of such Person as lessee under leases which, in accordance with
GAAP, are capital leases, (c) guaranties of such Person of payment or collection
of any obligations described in clauses (a) and (b) of other Persons; and
(d) all obligations of such Person under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
if the obligation under such synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing, as the case may
be, is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP; provided, that
(i) clauses (a) and (b) include, in the case of obligations of the Borrower or
any Subsidiary, only such obligations as are or should be shown as debt or
capital lease liabilities on a consolidated balance sheet of the Borrower in
accordance with GAAP, (ii) clause (c) includes, in the case of guaranties
granted by the Borrower or any Subsidiary, only such guaranties of obligations
of another Person that are or should be shown as debt or capital lease
liabilities on a consolidated balance sheet of such Person in accordance with
GAAP, and (iii) the liability of any Person as a general partner of a
partnership for Indebtedness of such partnership, if such partnership is not a
Subsidiary of such Person, shall not constitute Indebtedness.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.

11



--------------------------------------------------------------------------------



 



     “Index Debt” means senior, unsecured, non-credit enhanced (except for any
guaranty by EPD) Indebtedness of the Borrower.
     “Information Memorandum” means the Confidential Information Memorandum
dated August, 2011 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, and being in the
form of attached Exhibit C.
     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day that occurs an integral multiple of three (3) months after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all Lenders, 12 months) thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes of this definition, the date of a Borrowing initially shall be the date
on which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Issuing Bank” means Wells Fargo Bank, National Association, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i); provided, that, for purposes of
the Existing Letters of Credit, the term “Issuing Bank” shall mean Wells Fargo
Bank, National Association, in its capacity as issuer of the Existing Letters of
Credit under the Existing Credit Facility. The Issuing Bank may arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Bank if the
Borrower (in its sole discretion) approves such arrangement in writing, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Administrative Agent may, with the
consent of the Borrower and the Lender in question, appoint any Lender hereunder
as Issuing Bank in place of or in addition to Wells Fargo Bank, National
Association.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

12



--------------------------------------------------------------------------------



 



     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance
or pursuant to Section 2.01(b), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance or pursuant to
Section 2.01(c). Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
     “Letter of Credit” means, collectively, the Existing Letters of Credit and
any letter of credit issued pursuant to this Agreement.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) the rate per annum appearing at Reuters Reference LIBOR01
page (or on any successor thereto or substitute therefor provided by Reuters,
providing rate quotations comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear at
Reuters Reference LIBOR01 page (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any successor thereto) as the London interbank offered rate
for deposits in dollars at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period for a maturity comparable
to such Interest Period; and (c) if the rate specified in clause (a) of this
definition does not so appear at Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters) and if no rate
specified in clause (b) of this definition so appears on Bloomberg Financial
Markets Service (or any successor thereto), the average of the interest rates
per annum at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the respective principal London offices
of the Reference Banks in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “LIBO Market Index Rate” means, for any day, with respect to any LMIR
Borrowing or LMIR Loan, or any determination of the Alternate Base Rate pursuant
to clause (c) of the definition thereof: (a) the rate per annum appearing at
Reuters Reference LIBOR01 page (or on any successor thereto or substitute
therefor provided by Reuters, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent (or,
as to Swingline Loans, the Swingline Lender) from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear at
Reuters Reference LIBOR01 page (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any

13



--------------------------------------------------------------------------------



 



successor thereto) as the London interbank offered rate for deposits in dollars
at approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, for a one-month
maturity; and (c) if the rate specified in clause (a) of this definition does
not so appear at Reuters Reference LIBOR01 page (or any successor thereto or
substitute therefor provided by Reuters) and if no rate specified in clause
(b) of this definition so appears on Bloomberg Financial Markets Service (or any
successor thereto), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the
respective principal London offices of the Reference Banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, for such day.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. For avoidance of doubt,
operating leases are not “Liens”.
     “LMIR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Market Index Rate.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Manager” means Enterprise Products OLPGP, Inc., a Delaware corporation.
     “March 15, 2000 Indenture” means that certain Indenture dated as of
March 15, 2000, among the Borrower, EPD and Wells Fargo Bank, National
Association, successor-in-interest to Wachovia Bank, National Association, f/k/a
First Union National Bank, as Trustee.
     “Material Adverse Change” means a material adverse change, from that in
effect on December 31, 2010, in the financial condition or results of operations
of the Borrower and its consolidated Subsidiaries taken as a whole, as indicated
in the most recent quarterly or annual financial statements, except as otherwise
disclosed in the Borrower’s and/or EPD’s filings with the SEC prior to the date
hereof.
     “Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole, as indicated in the most recent quarterly or
annual financial statements.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), of any one or more of the Borrower and its Subsidiaries
(other than Project Finance Subsidiaries) in an aggregate principal amount
exceeding $100,000,000.
     “Material Project” means the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate capital cost
of which exceeds $50,000,000.

14



--------------------------------------------------------------------------------



 



     “Material Project EBITDA Adjustments” shall mean, with respect to each
Material Project:
     (A) prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
deemed appropriate by Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and its Subsidiaries for such fiscal
quarters.
     Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:
     (a) not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(e) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 6.07, the Borrower shall have delivered to the
Administrative Agent written pro forma projections of Consolidated EBITDA of the
Borrower and its Subsidiaries attributable to such Material Project and
     (b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably

15



--------------------------------------------------------------------------------



 



withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and
     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 15% of the total actual Consolidated EBITDA of
the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
     “Material Subsidiary” means each Subsidiary of the Borrower that, as of the
last day of the fiscal year of the Borrower most recently ended prior to the
relevant determination of Material Subsidiaries, has a net worth determined in
accordance with GAAP that is greater than 10% of the Consolidated Net Worth of
the Borrower as of such day.
     “Maturity Date” means the fifth anniversary of the Effective Date, as may
be extended pursuant to Section 2.01(c).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Notes” means any promissory notes issued by the Borrower or CEGP pursuant
to Section 2.10(e)
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Liens” means:
     (a) liens upon rights-of-way for pipeline purposes;
     (b) any statutory or governmental lien or lien arising by operation of law,
or any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’,
landlords’, warehousemen’s or similar lien incurred in the ordinary course of
business which is not yet due or which is being contested in good faith by
appropriate proceedings and any undetermined lien which is incidental to
construction, development, improvement or repair; or any right reserved to, or
vested in, any municipality or public authority by the terms of any right,
power, franchise, grant, license, permit or by any provision of law, to purchase
or recapture or to designate a purchaser of, any property;
     (c) liens for taxes, assessments, charges and levies which are (i) for the
then current year, (ii) not at the time delinquent, or (iii) delinquent but the
validity or amount of which is being contested at the time by the Borrower, any
Subsidiary or EPD in good faith by appropriate proceedings;

16



--------------------------------------------------------------------------------



 



     (d) liens of, or to secure performance of, leases, other than capital
leases, or any lien securing industrial development, pollution control or
similar revenue bonds;
     (e) any lien upon property or assets acquired or sold by the Borrower, any
Subsidiary or EPD resulting from the exercise of any rights arising out of
defaults on receivables;
     (f) any lien in favor of the Borrower, any Subsidiary or EPD; or any lien
upon any property or assets of the Borrower, any Subsidiary or EPD permitted
under the March 15, 2000 Indenture, or any replacement indenture containing
similar terms and conditions with respect thereto;
     (g) any lien in favor of the United States of America or any state thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any state thereof, to secure partial, progress,
advance, or other payments pursuant to any contract or statute, or any debt
incurred by the Borrower, any Subsidiary or EPD for the purpose of financing all
or any part of the purchase price of, or the cost of constructing, developing,
repairing or improving, the property or assets subject to such lien;
     (h) any lien incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance, temporary disability, social
security, retiree health or similar laws or regulations or to secure obligations
imposed by statute or governmental regulations;
     (i) liens in favor of any Person to secure obligations under provisions of
any letters of credit, bank guarantees, bonds or surety obligations required or
requested by any governmental authority in connection with any contract or
statute; or any lien upon or deposits of any assets to secure performance of
bids, trade contracts, leases or statutory obligations;
     (j) any lien upon any property or assets created at the time of acquisition
of such property or assets by the Borrower, any Subsidiary or EPD or within one
year after such time to secure all or a portion of the purchase price for such
property or assets or debt incurred to finance such purchase price, whether such
debt was incurred prior to, at the time of or within one year after the date of
such acquisition; or any lien upon any property or assets to secure all or part
of the cost of construction, development, repair or improvements thereon or to
secure debt incurred prior to, at the time of, or within one year after
completion of such construction, development, repair or improvements or the
commencement of full operations thereof (whichever is later), to provide funds
for any such purpose;
     (k) any lien upon any property or assets (i) existing thereon at the time
of the acquisition thereof by the Borrower, any Subsidiary or EPD, (ii) existing
thereon at the time such Person becomes a Subsidiary by acquisition, merger or
otherwise, or (iii) acquired by any Person after the time such Person becomes a
Subsidiary by acquisition, merger or otherwise, to the extent such lien is
created by security documents existing at the time such Person becomes a
Subsidiary and not added to such security documents in contemplation thereof;
     (l) liens imposed by law or order as a result of any proceeding before any
court or regulatory body that is being contested in good faith, and liens which
secure a judgment or other court-ordered award or settlement as to which the
Borrower, the applicable Subsidiary or EPD has not exhausted its appellate
rights;

17



--------------------------------------------------------------------------------



 



     (m) any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancing, refunding or replacements) of
liens, in whole or in part, referred to in clauses (a) through (l) above;
provided, however, that any such extension, renewal, refinancing, refunding or
replacement lien shall be limited to the property or assets covered by the lien
extended, renewed, refinanced, refunded or replaced and that the obligations
secured by any such extension, renewal, refinancing, refunding or replacement
lien shall be in an amount not greater than the amount of the obligations
secured by the lien extended, renewed, refinanced, refunded or replaced and any
expenses of the Borrower, its Subsidiaries and EPD (including any premium)
incurred in connection with such extension, renewal, refinancing, refunding or
replacement; or
     (n) any lien resulting from the deposit of moneys or evidence of
indebtedness in trust for the purpose of defeasing debt of the Borrower, any
Subsidiary or EPD;.
     “Permitted Sale/Leaseback Transactions” means any Sale/Leaseback
Transaction:
     (a) which occurs within one year from the date of completion of the
acquisition of the Principal Property subject thereto or the date of the
completion of construction, development or substantial repair or improvement, or
commencement of full operations on such Principal Property, whichever is later;
or
     (b) involves a lease for a period, including renewals, of not more than
three years; or
     (c) the Borrower, any Subsidiary or EPD would be entitled to incur
Indebtedness, in a principal amount equal to the Attributable Indebtedness with
respect to such Sale/Leaseback Transaction, secured by a Lien on the property
subject to such Sale/Leaseback Transaction pursuant to Section 6.02 without
equally and ratably securing the Indebtedness under this Agreement pursuant to
such Section; or
     (d) the Borrower, any Subsidiary or EPD, within a one-year period after
such Sale-Leaseback Transaction, applies or causes to be applied an amount not
less than the Attributable Indebtedness from such Sale-Leaseback Transaction to
(a) the prepayment, repayment, redemption, reduction or retirement of any
Indebtedness of the Borrower, any Subsidiary or EPD that is not subordinated to
the Indebtedness under this Agreement, or (b) the expenditure or expenditures
for Principal Property used or to be used in the ordinary course of business of
the Borrower, its Subsidiaries or EPD.
Notwithstanding the foregoing provisions of this definition, any Sale-Leaseback
Transaction not covered by clauses (a) through (d), inclusive, of this
definition, shall nonetheless be a Permitted Sale/Leaseback Transaction if the
Attributable Indebtedness from such Sale-Leaseback Transaction, together with
the aggregate principal amount of outstanding Indebtedness (other than
Indebtedness under this Agreement and Indebtedness under the March 15, 2000
Indenture) secured by Liens other than Permitted Liens upon Principal
Properties, does not exceed 10% of Consolidated Net Tangible Assets.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

18



--------------------------------------------------------------------------------



 



     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wells Fargo Bank, National Association as its prime rate in
effect. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
     “Principal Property” means whether owned or leased on the date hereof or
thereafter acquired:
     (a) any pipeline assets of the Borrower, any Subsidiary or EPD, including
any related facilities employed in the transportation, distribution, storage or
marketing of refined petroleum products, natural gas liquids, and
petrochemicals, that are located in the United States of America or any
territory or political subdivision thereof; and
     (b) any processing or manufacturing plant or terminal owned or leased by
the Borrower, any Subsidiary or EPD that is located in the United States or any
territory or political subdivision thereof;
     except, in the case of either of the foregoing clauses (a) or (b):
     (i) any such assets consisting of inventories, furniture, office fixtures
and equipment (including data processing equipment), vehicles and equipment used
on, or useful with, vehicles; and
     (ii) any such assets, plant or terminal which, in the opinion of the Board
of Directors (as defined in the March 15, 2000 Indenture), is not material in
relation to the activities of the Borrower or of EPD and its subsidiaries taken
as a whole.
     “Program” means the buy-back program initiated by EPD whereby EPD or the
Borrower may after September 30, 2007 buy back up to the greater of
(i) 2,000,000 publicly held Common Units or (ii) the number of publicly held
Common Units the aggregate purchase price of which is $80,000,000.
     “Project Financing” means Indebtedness incurred by a Project Finance
Subsidiary to finance the acquisition or construction of any asset or project
which Indebtedness does not permit or provide for recourse against the Borrower
or any of its Subsidiaries (other than any Project Finance Subsidiary) and other
than recourse that consists of rights to recover dividends paid by such Project
Finance Subsidiary.
     “Project Finance Subsidiaries” means a Subsidiary that is (A) created
principally to (i) construct or acquire any asset or project that will be or is
financed solely with Project Financing for such asset or project, related equity
investments and any loans to, or capital contributions in, such Subsidiary that
are not prohibited hereby, (ii) own an Equity Interest in a

19



--------------------------------------------------------------------------------



 



Project Finance Subsidiary, and/or (iii) own an interest in any such asset or
project and (B) designated as a Project Finance Subsidiary by the Borrower in
writing to Administrative Agent.
     “Reference Banks” means Wells Fargo Bank, National Association and JPMorgan
Chase Bank, N.A.
     “Register” has the meaning set forth in Section 9.04(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any class of Equity
Interests of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests of EPD or the Borrower or any option, warrant or other
right to acquire any Equity Interests of EPD or the Borrower.
     “Revolving Loan” means a Loan made pursuant to Section 2.03.
     “Sale/Leaseback Transaction” means any arrangement with any Person
providing for the leasing, under a lease that is not a capital lease under GAAP,
by the Borrower, or a Subsidiary (other than a Project Finance Subsidiary) or
EPD of any Principal Property, which property has been or is to be sold or
transferred by the Borrower, such Subsidiary or EPD to such Person in
contemplation of such leasing.
     “S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc.
     “SEC” has the meaning set forth in Section 5.01(a).
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests, are, as of
such date, owned, controlled or held by the parent and one or more subsidiaries
of the parent.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means Wells Fargo Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.

20



--------------------------------------------------------------------------------



 



     “Swingline Loan” means a Loan made pursuant to Section 2.05.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with (i) except for purposes of Section 6.07, GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof

21



--------------------------------------------------------------------------------



 



for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; and (ii) for
purposes of Section 6.07, GAAP, as in effect on June 30, 2011.
ARTICLE II
The Credits
     SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans in Dollars to the
Borrower and CEGP (subject to the CEGP Sublimit) from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Exposure exceeding such Lender’s Commitment, (ii) the sum of
the total Exposures exceeding the total Commitments or (iii) with respect to
Revolving Loans to be made to CEGP, the CEGP Exposure exceeding the CEGP
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower and CEGP (subject to the CEGP Sublimit) may
borrow, prepay and reborrow Revolving Loans.
     (b) The Borrower shall have the right, without the consent of the Lenders
but with the prior approval of the Administrative Agent, not to be unreasonably
withheld, to cause from time to time an increase in the total Commitments of the
Lenders by adding to this Agreement one or more additional Lenders or by
allowing one or more Lenders to increase their respective Commitments; provided
however (i) no Event of Default shall have occurred hereunder which is
continuing, (ii) no such increase shall cause the aggregate Commitments
hereunder to exceed $4,000,000,000, and (iii) no Lender’s Commitment shall be
increased without such Lender’s consent.
     (c) The Borrower may make up to two (2) requests for a one-year extension
of the Maturity Date by delivering a written request for same to the
Administrative Agent no earlier than 30 days prior to the first anniversary of
the Effective Date and no later than 30 days prior to the Maturity Date (or
previously extended Maturity Date pursuant hereto). Any such extension shall be
effective if (i) consented to by Required Lenders within thirty (30) days after
such request, (ii) on the Maturity Date as it existed immediately before such
extension (A) the Commitments of the dissenting Lenders are terminated (which
termination shall be effective automatically), (B) all amounts owing to such
dissenting Lenders are paid in full (which payments shall not be subject to
Section 2.11), and (C) the total Commitments are permanently reduced by an
amount equal to such dissenting Lenders’ Commitments so terminated, except to
the extent that the Commitments of the dissenting Lenders are replaced pursuant
to Section 2.19(b) and/or one or more Lenders agree(s) to increase their
respective Commitment(s), (iii) all conditions precedent for a Borrowing set
forth in Section 4.02 have been satisfied, and (iv) the Borrower does not
withdraw its request for such extension before the Maturity Date (or previously
extended Maturity Date pursuant hereto).
     SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the

22



--------------------------------------------------------------------------------



 



Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall (i) prior to the acquisition by
any Lender of a participation therein pursuant to Section 2.05(c), be an LMIR
Loan, and (ii) upon and following the acquisition by any Lender of a
participation therein, be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan (or, as to Loans to CEGP, any Loan) by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower or CEGP
to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $5,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twelve Eurodollar Revolving Borrowings
outstanding.
     (d) Notwithstanding any other provision of this Agreement, neither the
Borrower nor CEGP shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
     SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower, for itself or on behalf of CEGP, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. In connection with the foregoing, CEGP
hereby irrevocably appoints the Borrower as its agent for purposes of requesting
Revolving Borrowings hereunder in the name of CEGP. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;

23



--------------------------------------------------------------------------------



 



     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) whether such Borrowing is for the account of the Borrower or CEGP, and
the location and number of the Borrower’s or CEGP’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower or CEGP, as applicable, shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04. Reserved.
     SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower and CEGP (subject to the CEGP Sublimit) from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $100,000,000, (ii) the sum of the total Exposures
exceeding the total Commitments or (iii) with respect to Swingline Loans to
CEGP, the CEGP Exposure exceeding the CEGP Sublimit; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower and CEGP (subject to the CEGP
Sublimit) may borrow, prepay and reborrow Swingline Loans.
     (b) To request a Swingline Loan, the Borrower, for itself or on behalf of
CEGP, shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 12:00 noon, New York City time, on the
day of a proposed Swingline Loan. In connection with the foregoing, CEGP hereby
irrevocably appoints the Borrower as its agent for purposes of requesting
Swingline Loans hereunder in the name of CEGP. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), whether such Swingline Loan is for the Borrower or CEGP, and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower or CEGP, as
applicable, by means of a credit to the general deposit account of the Borrower
or CEGP, as applicable, with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
     (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to

24



--------------------------------------------------------------------------------



 



acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which the Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans, as the case may be. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans, as the case may
be. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower or CEGP (or other party on behalf of the
Borrower or CEGP) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower or CEGP of any default in the payment thereof.
     (d) At any time that there shall exist a Defaulting Lender, the Borrower or
CEGP, as applicable, shall, if the full amount of the Fronting Exposure with
respect to such Defaulting Lender has not been reallocated pursuant to
Section 2.21(a)(iv), deliver to the Swingline Lender cash collateral in an
amount equal to 102% of such unallocated Fronting Exposure to secure such
unallocated Fronting Exposure with respect to such Defaulting Lender’s Swingline
Exposure as required pursuant to Section 2.06(j).
     SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, for and on behalf of itself or any Subsidiary, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Subsidiary as provided in the first sentence of this paragraph, it will be
fully responsible for the reimbursement of LC Disbursements, the payment of
interest thereon and the payment of fees

25



--------------------------------------------------------------------------------



 



due under Section 2.12(b) to the same extent as if it were the sole account
party in respect of such Letter of Credit.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent three Business Days (or such shorter period as may be
acceptable to the Issuing Bank) in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended if and only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $500,000,000 and
(ii) the sum of the total Exposures shall not exceed the total Commitments;
provided, in no event shall any Issuing Bank be required to issue any Letter of
Credit at any time a Lender is a Defaulting Lender, unless (i) the actual or
potential Fronting Exposure with respect to such Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other LC Exposure as to which the Issuing Bank has actual or potential
Fronting Exposure, has been fully reallocated pursuant to Section 2.21(a)(iv) or
cash collateralized pursuant to Section 2.06(j), or (ii) the Issuing Bank has
entered into other arrangements satisfactory to the Issuing Bank (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate such actual
or potential Fronting Exposure, as the Issuing Bank may elect in its sole
discretion.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, if the Borrower so
requests, the Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than
(A) thirty (30) days before the end of such twelve-month period, or (B) such
later date to be agreed upon at the time such Letter of Credit is issued (the
“Nonrenewal Notice Date”). Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the renewal of such Letter of Credit at any time prior to
the date set forth in clause (ii) of this Section 2.06(c); provided that the
expiry date of such Letter of Credit complies with clause (ii) of this
Section 2.06(c).

26



--------------------------------------------------------------------------------



 



     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due or request financing
of such payment, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements with respect to Letters of Credit as provided in paragraph (e) of
this Section shall be absolute,

27

c



--------------------------------------------------------------------------------



 



unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued

28



--------------------------------------------------------------------------------



 



pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing and if the maturity of the Loans has been accelerated pursuant to
Article VII, on the Business Day that the Borrower receives notice from the
Administrative Agent upon written request of the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. In addition, at any time that there shall exist a Defaulting
Lender, if the Fronting Exposure with respect to such Defaulting Lender has not
been fully reallocated pursuant to Section 2.21(a)(iv), immediately upon the
request of the Administrative Agent, the Issuing Bank or the Swingline Lender
with respect to any such unallocated Fronting Exposure, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 102% of such unallocated Fronting Exposure. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower and CEGP under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s and CEGP’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed (or, as to cash
collateral with respect to Fronting Exposure relating to a Defaulting Lender’s
Swingline Exposure, to reimburse the Swingline Lender for Swingline Loans which
have not been repaid) and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower and

29



--------------------------------------------------------------------------------



 



CEGP for the LC Exposure (or such Fronting Exposure) at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 51% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower and CEGP
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
     SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower or CEGP, as applicable, by promptly crediting the amounts so received,
in like funds, to an account of Borrower or CEGP designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date, or with respect to an ABR Loan, prior to
12:30 p.m., New York City time on the date, of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower or
CEGP, as applicable, a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower and CEGP
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower or CEGP, as the case may be,
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower or CEGP, the
interest rate applicable to such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower, for itself or
on behalf of CEGP, may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. In
connection with the foregoing, CEGP hereby irrevocably appoints the Borrower as
its agent for purposes of electing to convert or continue Borrowings made to
CEGP and the Interest Period therefor hereunder in the name of CEGP. The
Borrower, for itself or on behalf of CEGP, may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising

30



--------------------------------------------------------------------------------



 



such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower, for
itself or on behalf of CEGP, were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing, including whether such Borrowing is to the Borrower or
CEGP, to which such Interest Election Request applies and, if different options
are being elected with respect to different portions thereof, the portions
thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower or CEGP, as the case may be,
shall be deemed to have selected an Interest Period of one month’s duration, in
the case of a Eurodollar Borrowing.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

31



--------------------------------------------------------------------------------



 



     SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the total Exposures would exceed the total
Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
     SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower and
CEGP hereby unconditionally promises to pay (i) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each of its
respective Revolving Loans on the Maturity Date, and (ii) to the Swingline
Lender the then unpaid principal amount of each of its respective Swingline
Loans on the earlier of the Maturity Date and a date that is not more than
fourteen days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower and CEGP shall repay all of their
respective Swingline Loans then outstanding.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower and CEGP to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, whether such Loan is made to
the Borrower or CEGP, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower or CEGP, as applicable, to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower or CEGP to
repay the Loans made to it in accordance with the terms of this Agreement.

32



--------------------------------------------------------------------------------



 



     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each of the Borrower and CEGP shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and substantially in the form of (i) with respect to Revolving Loans,
in the form of revolving loan note attached hereto as Exhibit F-1, and (ii) with
respect to Swingline Loans, in the form of swingline loan note attached hereto
as Exhibit F-2. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
     SECTION 2.11. Prepayment of Loans. (a) The Borrower and CEGP shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
     (b) The Borrower, for itself or on behalf of CEGP, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, and whether such Borrowing is to the Borrower or
CEGP; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 in the case of an ABR Revolving
Borrowing, or $3,000,000 in the case of a Eurodollar Revolving Borrowing. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13 and any breakfunding payments
due under Section 2.16.
     SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year

33



--------------------------------------------------------------------------------



 



of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure to the Borrower (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the date on which such Lender ceases to have any
such LC Exposure, and (ii) to the Issuing Bank a fronting fee, at a rate agreed
to between the Borrower and the Issuing Bank, which shall accrue on the average
daily amount of the LC Exposure to the Borrower (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the date on which there ceases to
be any such LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued for it or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable quarterly on the third
Business Day following the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     (e) If any Lender shall become a Defaulting Lender, then no facility fee
under subsection (a) of this Section 2.12 with respect to any unfunded portion
of such Lender’s Commitment, nor any letter of credit fee under subsection
(b) of this Section 2.12 shall accrue for the account of such Lender from and
after the date upon which such Lender shall have become a Defaulting Lender
until such time as such Lender is no longer a Defaulting Lender.
     SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest on each day at the Alternate Base Rate for such day plus an amount
equal to the “ABR Spread” set forth in the pricing grid set forth in the defined
term “Applicable Rate” that would be applicable to ABR Revolving Loans on such
day. The Loans comprising each Swingline Loan shall (i) prior to the acquisition
by any Lender of a participation therein pursuant to Section 2.05(c), bear
interest on each day at the LIBO Market Index Rate for such day plus an amount
equal to the “Eurodollar Spread” set forth in the pricing grid set forth in the
defined term “Applicable Rate” that would be applicable to Eurodollar Revolving
Loans on such day, and (ii)

34



--------------------------------------------------------------------------------



 



upon and following the acquisition by any Lender of a participation therein,
bear interest on each day at the Alternate Base Rate for such day plus an amount
equal to the “ABR Spread” set forth in the pricing grid set forth in the defined
term “Applicable Rate” that would be applicable to ABR Revolving Loans on such
day.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest in
the case of a Eurodollar Revolving Loan, at the LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower or CEGP hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
     (e) All interest determined by reference to the LIBO Rate or clauses (b) or
(c) of the definition of “Alternate Base Rate” shall be computed on the basis of
a year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error. For the purposes of the Interest Act (Canada), if applicable
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder, and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.
     (f) The Borrower and CEGP shall pay to each Lender, so long as such Lender
shall be required under regulations of the Board to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Borrowing of such Lender by the Borrower or CEGP, as applicable, during such
periods as such Borrowing is a Revolving Eurodollar Borrowing, from the date of
such Borrowing until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
LIBO Rate for the Interest Period in

35



--------------------------------------------------------------------------------



 



effect for such Revolving Eurodollar Borrowing from (ii) the rate obtained by
dividing such LIBO Rate by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Lender for such Interest Period. Such additional
interest shall be determined by such Lender. The Borrower or CEGP shall from
time to time, within 15 days after demand (which demand shall be accompanied by
a certificate comporting with the requirements set forth in Section 2.15(d)) by
such Lender (with a copy of such demand and certificate to the Administrative
Agent) pay to the Lender giving such notice such additional interest; provided,
however, that neither the Borrower nor CEGP shall be required to pay to such
Lender any portion of such additional interest that accrued more than 90 days
prior to any such demand, unless such additional interest was not determinable
on the date that is 90 days prior to such demand.
     SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
     (b) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
     SECTION 2.15. Illegality; Increased Costs. (a) If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund its
Eurodollar Loans, such Lender shall so notify the Administrative Agent. Upon
receipt of such notice, the Administrative Agent shall immediately give notice
thereof to the other Lenders and to the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans shall be suspended. If such Lender shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Eurodollar
Loans to maturity and shall so specify in such notice, the Borrower or CEGP, as
applicable, shall immediately prepay (which prepayment shall not be subject to
Section 2.11) in full the then outstanding principal amount of such Eurodollar
Loans owing by it, together with the accrued interest thereon.
     (b) If any Change in Law shall:

36



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Section 2.13(f)) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower or CEGP, as appropriate, will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
     (c) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower and CEGP, as applicable, will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
     (d) A certificate of a Lender or the Issuing Bank setting forth, in
reasonable detail showing the computation thereof, the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. Such
certificate shall further certify that such Lender or the Issuing Bank is making
similar demands of its other similarly situated borrowers. The Borrower or CEGP,
as applicable, shall pay such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof, if such certificate complies herewith.
     (e) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that neither the Borrower nor CEGP shall be required to compensate a Lender or
the Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 90 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be

37



--------------------------------------------------------------------------------



 



extended to include the period of retroactive effect thereof (to the extent that
such period of retroactive effect is not already included in such 90-day
period).
     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower or CEGP pursuant to
Section 2.19, then, in any such event, the Borrower or CEGP, as appropriate,
shall compensate each Lender for the loss, cost and expense (excluding loss of
anticipated profits) attributable to such event. A certificate of any Lender
setting forth, in reasonable detail showing the computation thereof, any amount
or amounts that such Lender is entitled to receive pursuant to this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower or CEGP, as the case may be, shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof, if such certificate complies herewith.
     SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or CEGP hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or CEGP shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or Issuing Bank (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower or CEGP, as applicable, shall make such deductions and (iii) the
Borrower or CEGP, as applicable, shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower and CEGP shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) The Borrower and CEGP shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
or CEGP respectively hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that neither the Borrower nor CEGP shall be required to indemnify or
reimburse the Administrative Agent, the Issuing Bank or a Lender pursuant to
this Section for any Indemnified Taxes or Other Taxes imposed or asserted more
than 90 days prior to the date that the Administrative Agent, the Issuing Bank
or such Lender notifies the Borrower of the Indemnified Taxes or Other Taxes
imposed or asserted and of the Administrative Agent’s, the Issuing Bank’s or
such Lender’s intention to claim compensation therefor; provided further that,
if the Indemnified Taxes or Other Taxes imposed or asserted giving rise to such
claims are retroactive, then the 90-day period referred to above shall be
extended to include the period of

38



--------------------------------------------------------------------------------



 



retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period). A certificate setting forth, in
reasonable detail showing the computation thereof, the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or CEGP to a Governmental Authority, the Borrower or CEGP,
as appropriate, shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower or
CEGP is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at such reduced rate. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall update or
supplement any documentation previously delivered pursuant to this
Section 2.17(e) as reasonably requested by the Borrower or the Administrative
Agent. If a payment made to a Lender under this Agreement would not be subject
(in whole or in part) to U.S. federal withholding tax imposed by FATCA if such
Lender were to comply with the applicable reporting or disclosure requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or Administrative Agent, such documentation
or certifications prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation or
certifications reasonably requested by the Borrower or Administrative Agent as
may be necessary for the Borrower or Administrative Agent to comply with its
obligations to withhold or report under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
(if any) to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(e), “FATCA” shall include any amendments, regulations or official
interpretations thereof issued after the date of this Agreement. Each Foreign
Lender shall promptly notify the Borrower and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered form, certificate or other item to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
     (f) Should any Lender, the Administrative Agent or the Issuing Bank during
the term of this Agreement ever receive any refund, credit or deduction from any
taxing authority to which such Lender, the Administrative Agent or the Issuing
Bank would not be entitled but for the payment by the Borrower or CEGP of Taxes
(it being understood that the decision as to whether or not to claim, and if
claimed, as to the amount of any such refund, credit or deduction shall be made
by such Lender, the Administrative Agent or the Issuing Bank in its sole
discretion), such Lender, the Administrative Agent or the Issuing Bank, as the
case may be, thereupon shall repay to the Borrower or CEGP, as applicable, an
amount with respect to such

39



--------------------------------------------------------------------------------



 



refund, credit or deduction equal to any net reduction in Taxes actually
obtained by such Lender, the Administrative Agent or the Issuing Bank, as the
case may be, and determined by such Lender, the Administrative Agent or the
Issuing Bank, as the case may be, to be attributable to such refund, credit or
deduction.
     (g) Except for a request by the Borrower under Section 2.19(b), no Foreign
Lender shall be entitled to the benefits of Sections 2.17(a) or 2.17(c) if
withholding tax is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office.
     SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower and CEGP shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 301 South College
Street, Charlotte, North Carolina 28288-0608, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto; provided, if any Lender shall
become a Defaulting Lender, from and after the date upon which such Lender shall
have become a Defaulting Lender, any payment made on account of principal of or
interest on the Revolving Loans shall be applied as set forth in
Section 2.21(a)(ii), provided, further, that the application of such payments in
accordance herewith shall not constitute an Event of Default or a Default, and
no payment of principal of or interest on the Revolving Loans of such Defaulting
Lender shall be considered to be overdue, if, had such payments been applied
without regard hereto, no such Event of Default or Default would have occurred
and no such payment of principal of or interest on the Revolving Loans of such
Defaulting Lender would have been overdue. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment (other than any payment to a dissenting Lender
pursuant to Section 2.01(c)) in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater

40



--------------------------------------------------------------------------------



 



proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower or CEGP pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower, CEGP or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). The Borrower and CEGP
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower or CEGP rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower or CEGP in the amount of such
participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower or CEGP will not make such payment, the Administrative Agent may assume
that the Borrower or CEGP, as the case may be, has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower or CEGP has not in fact made such payment,
then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15 or Section 2.13(f), or if the
Borrower or CEGP is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the

41



--------------------------------------------------------------------------------



 



judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.13(f), 2.15 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Subject to the
foregoing, Lenders agree to use reasonable efforts to select lending offices
which will minimize taxes and other costs and expenses for the Borrower.
     (b) If any Lender requests compensation under Section 2.13(f) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender refuses to consent to an extension pursuant to
Section 2.01(c), or if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations at par (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower or CEGP, as appropriate (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13(f) or Section 2.15 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. If any Lender refuses to
assign and delegate all its interests, rights and obligations under this
Agreement after the Borrower or CEGP has required such Lender to do so as a
result of a claim for compensation under Section 2.13(f) or Section 2.15 or
payments required to be made pursuant to Section 2.17, such Lender shall not be
entitled to receive such compensation or required payments.
     SECTION 2.20. Separateness. The Lenders acknowledge and affirm (i) their
reliance on the separateness of EPD, Enterprise GP, Borrower, CEGP and Manager
from each other and from other Persons, including EPCO, EPCO Holdings, Inc.
(“Finco”), Duncan Family Interests, Inc. (“DFI”), DFI GP Holdings L.P. (“DFI
GP”) and DFI Holdings, LLC (“DFI Holdings”), (ii) that other creditors of the
Borrower, CEGP, Manager, EPD or Enterprise GP have likely advanced funds to such
Persons in reliance upon the separateness of the Borrower, CEGP, Manager, EPD
and Enterprise GP from each other and from other Persons, including EPCO, Finco,
DFI, DFI GP and DFI Holdings, (iii) that each of the Borrower, CEGP, Manager,
EPD and Enterprise GP have assets and liabilities that are separate from those
of each other and from other Persons, including EPCO, Finco, DFI, DFI GP and DFI
Holdings, (iv) that the Loans and other obligations owing under this Agreement,
the Notes and documents related hereto or thereto have not been guaranteed by
Manager, Enterprise GP, EPCO, Finco, DFI, DFI GP or DFI Holdings, and (v) that,
except as other Persons may expressly assume or guarantee this

42



--------------------------------------------------------------------------------



 



Agreement, the Notes or any documents related hereto or thereto or any of the
Loans or other obligations thereunder, the Lenders shall look solely to the
Borrower and CEGP, as the case may be, and, pursuant to the EPD Guaranty
Agreement, EPD, and their respective property and assets, and any property
pledged as collateral with respect hereto or thereto, for the repayment of any
amounts payable pursuant hereto or thereto and for satisfaction of any
obligations owing to the Lenders hereunder or thereunder and that neither
Enterprise GP nor Manager is personally liable to the Lenders for any amounts
payable or any liability hereunder or thereunder.
     SECTION 2.21. Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02(b).
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Banks
or Swingline Lender hereunder; third, to be held as cash collateral, if any cash
collateral is required to be delivered pursuant to Section 2.06(j) with respect
to any Fronting Exposure of such Defaulting Lender not fully reallocated
pursuant to clause (iv) below, for future funding obligations of that Defaulting
Lender as to its participation in any Swingline Loan or Letter of Credit;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Revolving Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Revolving Loans under this Agreement; sixth, to the payment of
any amounts then owing to the Lenders, the Issuing Bank or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or Swingline Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts then owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
LC Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Revolving Loans or LC Disbursements were made
at a time when the conditions set forth in Section 4.02 were

43



--------------------------------------------------------------------------------



 



satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Loans of, or LC
Disbursements owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this section shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto. Upon making any payment to
the Administrative Agent or any Issuing Bank for the account of a Defaulting
Lender, the Borrower’s obligation to pay such amount to such Defaulting Lender
shall be fully discharged and such Defaulting Lender shall have no recourse to
the Borrower for the payment of such amount.
     (iii) Certain Fees. That Defaulting Lender shall not be entitled to receive
any facility fees with respect to its undrawn Commitment pursuant to
Section 2.12(a) or fees with respect to its participation in Letters of Credit
pursuant to Section 2.12(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Section 2.05(c) and 2.06(d), the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
Exposure of that non-Defaulting Lender. Upon any such reallocation, all fees
payable pursuant to Section 2.12(b) with respect to Lenders’ participations in
Letters of Credit shall be payable in accordance with such Lenders’ reallocated
Applicable Percentages with respect thereto.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to clause (a)(iv) above),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower or CEGP while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise

44



--------------------------------------------------------------------------------



 



expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
     SECTION 2.22. Judgment Currency. CEGP’s obligation hereunder to make all
payments in Dollars shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into Canadian
dollars, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent, the Issuing Bank or such Lender
Bank to whom such obligation is owed of the full amount of the Dollars expressed
to be payable hereunder. If for the purpose of obtaining or enforcing judgment
against CEGP in any Canadian court or in any Canadian jurisdiction, it becomes
necessary to convert into or from Canadian dollars an amount due in Dollars, the
conversion shall be made on the basis of the rate of exchange prevailing on the
Business Day preceding the date such judgment is give, and in any event CEGP
shall be obligated to pay any deficiency with respect thereto as provided
herein. For the foregoing purposes, “rate of exchange” means the rate at which
the Administrative Agent, in accordance with normal banking procedures, is able
on the relevant date to purchase Dollars with Canadian dollars, after deducting
any costs of exchange. If the Administrative Agent, the Issuing Bank or any
Lender receives any payment or payments on account of any obligation of CEGP
hereunder pursuant to any judgment or order in Canadian dollars, and the amount
of Dollars which the Administrative Agent is able to purchase on the Business
Day next following such receipt with such Canadian dollar payment in accordance
with its normal procedures and after deducting any costs of exchange is less
than the amount of Dollars due in respect of such obligation immediately prior
to such judgment or order, then CEGP shall upon demand, and CEGP hereby agrees
to, indemnify the Administrative Agent, the Issuing Bank, or such Lender, as the
case may be, and save each such Person harmless from and against any loss, cost
or expense arising out of or in connection with such deficiency. If the amount
of Dollars so purchased is greater than the sum originally due to the
Administrative Agent, the Issuing Bank or such Lender, as the case may be, the
Administrative Agent, the Issuing Bank or such Lender, as the case may be,
agrees to return the amount of any excess to CEGP (or to any other Person who
may be entitled thereto under applicable law). The foregoing agreement of
indemnity shall constitute an obligation separate and independent from all other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Administrative Agent, the Issuing Bank or any Lender from time to time,
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under any
judgment or order.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly formed, validly existing and (if applicable) in good
standing (except, with respect to Subsidiaries other than Material Subsidiaries,
where the failure to be in good standing, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted
and, except where the failure to

45



--------------------------------------------------------------------------------



 



do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and (if
applicable) is in good standing in, every jurisdiction where such qualification
is required.
     SECTION 3.02. Authorization; Enforceability. The Transactions are within
the Borrower’s limited liability company powers and CEGP’s corporate powers and
have been duly authorized by all necessary limited liability company and
corporate and, if required, member action. This Agreement has been duly executed
and delivered by the Borrower and CEGP and constitutes a legal, valid and
binding obligation of the Borrower and CEGP, enforceable against the Borrower
and CEGP in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect as of the Effective Date, other than
filings after the Effective Date in the ordinary course of business, (b) will
not violate any law or regulation applicable to the Borrower or CEGP or the
limited partnership agreement, charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority to which the Borrower or any of its Subsidiaries is
subject, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or (except for the Existing Credit Facility) give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries that is
prohibited hereby.
     SECTION 3.04. Financial Condition. The Borrower has heretofore furnished to
the Lenders the consolidated balance sheets of the Borrower and its consolidated
Subsidiaries and the related consolidated statements of income, equity and cash
flow of the Borrower and its consolidated Subsidiaries (i) as of and for the
fiscal year ended December 31, 2010, such consolidated financial statements
audited by an independent accounting firm of national standing, and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended June 30,
2011, unaudited and certified by a Financial Officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
     SECTION 3.05. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

46



--------------------------------------------------------------------------------



 



     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.
     SECTION 3.06. Compliance with Laws. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
     SECTION 3.07. Investment Company Status. Neither the Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.10. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     SECTION 3.11. Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 3.11. As of the Effective Date,
Schedule 3.11 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary, the percentage of the Borrower’s ownership of the
outstanding Equity Interests of each Subsidiary

47



--------------------------------------------------------------------------------



 



directly owned by the Borrower, and the percentage of each Subsidiary’s
ownership of the outstanding Equity Interests of each other Subsidiary.
     SECTION 3.12. Margin Securities. Neither the Borrower nor CEGP nor any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations U or X of the Board of Governors
of the Federal Reserve System), and no part of the proceeds of any Loan will be
used to purchase or carry any margin stock in violation of said Regulations U or
X or to extend credit to others for the purpose of purchasing or carrying margin
stock in violation of said Regulations U or X.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Christopher S. Wade, in-house counsel for Borrower, CEGP and EPD, Locke
Lord Bissell & Liddell LLP, counsel for Borrower, CEGP and EPD, and Bennett
Jones LLP, special Canadian counsel for CEGP, substantially in the forms of
Exhibits D-1, D-2 and D-3.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (1) the organization and existence of the Borrower, CEGP and EPD,
(2) the authorization of the Transactions and any other legal matters relating
to the Borrower, CEGP, this Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
and (3) with respect to EPD, the authorization of the EPD Guaranty Agreement and
any other legal matters relating to EPD.
     (d) The Administrative Agent shall have received the EPD Guaranty Agreement
dated as of the date hereof, duly and validly executed by EPD and the Borrower.
     (e) The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.10(e), each duly completed and
executed by the Borrower and CEGP.
     (f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

48



--------------------------------------------------------------------------------



 



     (g) The Administrative Agent and Arrangers shall have received all fees and
other amounts due and payable to or on behalf of the Administrative Agent, any
Arranger or any Lender on or prior to the Effective Date, including, to the
extent invoiced five (5) Business Days prior to closing, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
     (h) As of the Effective Date, no Material Adverse Change exists.
     (i) The Lenders shall have received (i) the audited financial statements
for the Borrower and its Subsidiaries for the period ended December 31, 2010,
and (ii) the unaudited financial statements for the Borrower and its
Subsidiaries and EPD’s Form 10-Q for the fiscal quarter ending June 30, 2011.
     (j) All necessary governmental and third-party approvals, if any, required
to be obtained by the Borrower or CEGP in connection with the Transactions and
the acquisition of all of the outstanding partnership interests in DEP and
otherwise referred to herein shall have been obtained and remain in effect
(except where failure to obtain such approvals will not have a Material Adverse
Effect), and all applicable waiting periods shall have expired without any
action being taken by any applicable authority.
     (k) All obligations and indebtedness under the Existing Credit Facility
shall be contemporaneously refinanced pursuant hereto and the Existing Credit
Facility shall have been terminated and replaced hereby.
     (l) The Borrower shall have consummated (or shall contemporaneously
consummate) its direct or indirect acquisition of all of the outstanding
partnership interests in DEP, and in connection therewith all obligations and
indebtedness under the Existing DEP Credit Facilities shall have been paid in
full and the Existing DEP Credit Facilities shall have been terminated.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (exclusive of continuations and
conversions of a Borrowing), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of the Borrower and CEGP set forth
in this Agreement shall be true and correct in all material respects (except
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

49



--------------------------------------------------------------------------------



 



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent and each Lender:
     (a) within 15 days after filing same with the Securities and Exchange
Commission (“SEC”), copies of each annual report on Form 10-K, quarterly report
on Form 10-Q and report on Form 8-K (or any successor or substitute forms) that
EPD is required to file with the SEC pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and any successor statute (the
“Exchange Act”);
     (b) within 15 days after filing same with the SEC, copies of each annual
report on Form 10-K, quarterly report on Form 10-Q and report on Form 8-K (or
any successor or substitute forms) that the Borrower is required to file with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act;
     (c) if the Borrower is not subject to the requirements of Section 13 or
15(d) of the Exchange Act and EPD owns direct subsidiaries (other than the
Borrower and its Subsidiaries), promptly after becoming available and in any
event within 105 days after the close of each fiscal year of the Borrower
(i) the audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such year and (ii) the audited consolidated
statements of income, equity and cash flow of the Borrower and its consolidated
Subsidiaries for such year setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, which report shall be to
the effect that such statements have been prepared in accordance with GAAP;
     (d) if the Borrower is not subject to Section 13 or 15(d) of the Exchange
Act and EPD owns direct subsidiaries (other than the Borrower and its
Subsidiaries), promptly after their becoming available and in any event within
60 days after the close of each of the first three fiscal quarters of each
fiscal year of the Borrower, (i) the unaudited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
(ii) the unaudited consolidated statements of income, equity and cash flow of
the Borrower for such quarter, setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year, all of the foregoing
certified by a Financial Officer to have been prepared in accordance with GAAP
subject to normal changes resulting from year-end adjustment and accompanied by
a written discussion of the financial performance and operating results,
including the major assets, of the Borrower for such quarter; and

50



--------------------------------------------------------------------------------



 



     (e) within 60 days after the end of each fiscal quarter of each fiscal year
of the Borrower, a certificate of a Financial Officer substantially in the form
of Exhibit E (i) certifying as to whether a Default has occurred that is then
continuing and, if a Default has occurred that is then continuing, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) setting forth in reasonable detail calculations demonstrating
compliance with Section 6.07.
     SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Event of Default; and
     (b) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Manager on
behalf of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
     SECTION 5.03. Existence; Conduct of Business. The Borrower will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution not prohibited under Section 6.03.
     SECTION 5.04. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     SECTION 5.05. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep in accordance with GAAP proper
books of record and account in which full, true and correct entries are made in
all material respects of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
     SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

51



--------------------------------------------------------------------------------



 



     SECTION 5.07. Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (a) for the refinancing of the Indebtedness under the
Existing Credit Facility and refinancing of letters of credit thereunder,
repayment of the Indebtedness under the Existing DEP Credit Facilities, and for
payment of transaction expenses related to the Transactions, (b) as a backstop
for commercial paper, and (c) for working capital, capital expenditures,
acquisitions and other company purposes. Letters of Credit will be used for the
Borrower’s and its Subsidiaries’ company purposes. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.
     SECTION 5.08. Environmental Matters. The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish and implement, such procedures as may be necessary to
assure that (except for any failure of the following that, individually or in
the aggregate, does not have a Material Adverse Effect): (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.
     SECTION 5.09 ERISA Information. The Borrower will furnish to the
Administrative Agent:
     (a) within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur withdrawal liability in excess of $100,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and
     (b) within 15 Business Days after an officer of the Borrower becomes aware
of any material action at law or at equity brought against the Borrower, any of
its Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection
with the administration of any Plan or the investment of assets thereunder, a
written notice signed by an executive officer of the Borrower specifying the
nature thereof and what action the Borrower is taking or proposes to take with
respect thereto.
     SECTION 5.10 Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, promptly
or make, or cause to be made, timely deposit of all taxes (including Federal
Insurance Contribution Act payments and withholding taxes), assessments and
governmental charges or levies imposed upon the Borrower or any Subsidiary or
upon the income or any property of the Borrower or any Subsidiary; provided,
however, that neither the Borrower nor any Subsidiary shall be required to pay
any such tax, assessment, charge, levy or claim if the amount, applicability or
validity thereof shall currently be contested in good faith by appropriate
proceedings diligently conducted by or on behalf of the Borrower or its
Subsidiary, and if the Borrower or its Subsidiary shall have set up reserves

52



--------------------------------------------------------------------------------



 



therefor adequate under GAAP or if no Material Adverse Effect shall be
occasioned by all such failures in the aggregate.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
     SECTION 6.01. Reserved.
     SECTION 6.02. Liens. The Borrower shall not, and shall not permit any
Subsidiary (other than Project Finance Subsidiaries) or EPD to, create, assume,
incur or suffer to exist any Lien, other than a Permitted Lien, on any Principal
Property or upon any Equity Interests of the Borrower or any Subsidiary (other
than Project Finance Subsidiaries) owning or leasing any Principal Property, now
owned or hereafter acquired by the Borrower or such Subsidiary to secure any
Indebtedness of the Borrower, EPD or any other Person (other than the
Indebtedness under this Agreement), without in any such case making effective
provision whereby any and all Indebtedness under this Agreement then outstanding
will be secured by a Lien equally and ratably with, or prior to, such
Indebtedness for so long as such Indebtedness shall be so secured.
Notwithstanding the foregoing, the Borrower may, and may permit any Subsidiary
(other than a Project Finance Subsidiary) and EPD to, create, assume, incur or
suffer to exist any Lien upon any Principal Property to secure Indebtedness of
the Borrower, EPD or any other Person (other than the Indebtedness under this
Agreement), other than a Permitted Lien without securing the Indebtedness under
this Agreement, provided that the aggregate principal amount of all Indebtedness
then outstanding secured by such Lien and all similar Liens together with the
aggregate amount of Attributable Indebtedness deemed to be outstanding in
respect of all Sale/Leaseback Transactions (exclusive of any Permitted
Sale/Leaseback Transactions), does not exceed 10% of Consolidated Net Tangible
Assets.
     SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (other than Project Finance Subsidiaries) (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary of the Borrower may be merged into, amalgamated with
or consolidated with another Subsidiary, change its jurisdiction of
organization, or change the type of business entity in which it conducts its
business, and (iii) Borrower may sell or otherwise dispose of all or any portion
of the Equity Interests of any of its Subsidiaries.
     SECTION 6.04. Investment Restriction. Neither the Borrower nor any
Subsidiary (other than a Project Finance Subsidiary) will make or suffer to
exist investments in Project Finance Subsidiaries, in the aggregate at any one
time outstanding, in excess of the sum of (i) the amount

53



--------------------------------------------------------------------------------



 



of investments existing as of the Effective Date in Project Finance
Subsidiaries, (ii) $150,000,000, and (iii) the amount of any portion of the
investments permitted by this Section 6.04 repaid to the Borrower or any
Subsidiary as a dividend, repayment of a loan or advance, release or discharge
of a guarantee or other obligation or other transfer of property or return of
capital, as the case may be, occurring after the Effective Date. Computation of
the amount of any investment shall be made without any adjustment for increases
or decreases in value, or write-ups, write-downs or write-offs with respect to
such investment or interest or other earnings on such investment.
     SECTION 6.05. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries (other than Project Finance Subsidiaries) to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except as long as no Event of Default has occurred and is continuing or
would result therefrom, (i) the Borrower and the Subsidiaries may make
Restricted Payments necessary to fund the Program, (ii) the Borrower may make
Restricted Payments from Available Cash (as defined in the Company Agreement)
from Operating Surplus (as defined in the Company Agreement) cumulative from
January 1, 1999 through the date of such Restricted Payment, (iii) any
Subsidiary may buy back any of its own Equity Interests, and (iv) the Borrower
and its Subsidiaries may make payments or other distributions to officers,
directors or employees with respect to the exercise by any such Persons of
options, warrants or other rights to acquire Equity Interests in EPD, the
Borrower or such Subsidiary issued pursuant to an employment, equity award,
equity option or equity appreciation agreement or plans entered into by EPD, the
Borrower or such Subsidiary in the ordinary course of business; provided, that
even if an Event of Default shall have occurred and is continuing, no Subsidiary
shall be prohibited from upstreaming dividends or other payments to the Borrower
or any Subsidiary (which is not a Project Finance Subsidiary) or making, in the
case of any Subsidiary that is not wholly-owned (directly or indirectly) by the
Borrower, ratable dividends or payments, as the case may be, to the other owners
of Equity Interests in such Subsidiary.
     SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries (other than Project Finance Subsidiaries) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement with any Person, other than the Lenders pursuant hereto, which
prohibits, restricts or imposes any conditions upon the ability of any
Subsidiary (other than Project Finance Subsidiaries) to (a) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary, or (b) make subordinate loans or advances to or make other
investments in the Borrower or any Subsidiary in each case, other than
restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) existing on the date hereof and identified on
Schedule 6.06, (ii) relating to property existing at the time of the acquisition
thereof, so long as the restriction or condition relates only to the property so
acquired, (iii) relating to any Indebtedness of, or otherwise to, any Subsidiary
at the time such Subsidiary was merged, amalgamated or consolidated with or
into, or acquired by, the Borrower or a Subsidiary or became a Subsidiary and
not created in contemplation thereof, (iv) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness issued under an agreement
referred to in clauses (i) through (iii) above, so long as the restrictions and
conditions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the restrictions and conditions contained in the original agreement, as
determined in good faith by the board of directors of the Manager,
(v) constituting customary provisions restricting subletting or

54



--------------------------------------------------------------------------------



 



assignment of any leases of the Borrower or any Subsidiary or provisions in
agreements that restrict the assignment of such agreement or any rights
thereunder, (vi) constituting restrictions on the sale or other disposition of
any property securing Indebtedness as a result of a Lien on such property
permitted hereunder, (vii) constituting any temporary encumbrance or restriction
with respect to a Subsidiary under an agreement that has been entered into for
the disposition of all or substantially all of the outstanding Equity Interests
of or assets of such Subsidiary, provided that such disposition is otherwise
permitted hereunder, (viii) constituting customary restrictions on cash, other
deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business, (ix) constituting provisions
contained in agreements or instruments relating to Indebtedness that prohibit
the transfer of all or substantially all of the assets of the obligor under that
agreement or instrument unless the transferee assumes the obligations of the
obligor under such agreement or instrument or such assets may be transferred
subject to such prohibition, (x) constituting a requirement that a certain
amount of Indebtedness be maintained between a Subsidiary and the Borrower or
another Subsidiary, (xi) constituting any restriction or condition with respect
to property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property or (xiii) that is a Hybrid Security or an indenture, document,
agreement or security entered into or issued in connection with a Hybrid
Security or otherwise constituting a restriction or condition on the payment of
dividends or distributions by an issuer of a Hybrid Security.
     SECTION 6.07 Financial Condition Covenant.
     Ratio of Consolidated Indebtedness to Consolidated EBITDA. The Borrower
shall not permit its Debt Coverage Ratio in each case for the four full fiscal
quarters most recently ended to exceed:
5.00 to 1.00 as of the last day of any fiscal quarter;
provided, following a Specified Acquisition (defined below), such ratio shall
not exceed
5.50 to 1.00 as of the last day of (i) the fiscal quarter in which the Specified
Acquisition occurred (the “Acquisition Quarter”), and (ii) the two fiscal
quarters following the Acquisition Quarter.
As used herein, “Specified Acquisition” means, at the election of Borrower, one
or more acquisitions of assets or entities or operating lines or divisions in
any rolling 12-month period for an aggregate purchase price of not less than
$100,000,000; provided, in the event the Debt Coverage Ratio exceeds 5.00 to
1.00 at the end of any fiscal quarter in which one or more acquisitions
otherwise qualifying as a Specified Acquisition but for Borrower’s failure to so
elect shall have occurred, Borrower shall be deemed to have so elected a
Specified Acquisition with respect thereto; provided, further, following the
election (or deemed election) of a Specified Acquisition, Borrower may not elect
(or be deemed to have elected) a subsequent Specified Acquisition unless, at the
time of such subsequent election, the Debt Coverage Ratio does not exceed 5.00
to 1.00.

55



--------------------------------------------------------------------------------



 



For purposes of calculating such ratio the Project Finance Subsidiaries shall be
disregarded; however, such exclusion does not apply to, and there shall be
included in such calculation, the amount of cash dividends or distributions
payable with respect to such a period by a Project Finance Subsidiary which are
actually received by the Borrower or a Subsidiary (other than a Project Finance
Subsidiary) on or prior to the date the financial statements with respect to
such period referred to in Section 5.01 are required to be delivered by
Borrower. For purposes of this Section 6.07, if during any period of four fiscal
quarters the Borrower or any Subsidiary acquires any Person (or any interest in
any Person) or all or substantially all of the assets of any Person, the EBITDA
attributable to such assets or an amount equal to the percentage of ownership of
the Borrower or a Subsidiary, as the case may be, in such Person times the
EBITDA of such Person, for such period determined on a pro forma basis (which
determination, in each case, shall be subject to approval of the Administrative
Agent, not to be unreasonably withheld) may be included as Consolidated EBITDA
for such period as if such acquisition occurred on the first day of such four
fiscal quarter period; provided that during the portion of such period that
follows such acquisition, the computation in respect of the EBITDA of such
Person or such assets, as the case may be, shall be made on the basis of actual
(rather than pro forma) results.
In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness and Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower or CEGP shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower or CEGP shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower, EPD, CEGP or any other Subsidiary of the Borrower in or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made and such materiality is
continuing;
     (d) the Borrower or CEGP shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s or CEGP’s existence) or 5.07 or in Article VI;

56



--------------------------------------------------------------------------------



 



     (e) the Borrower or CEGP shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
     (f) the Borrower, CEGP or any Material Subsidiary (other than Project
Finance Subsidiaries) shall (i) fail to pay (A) any principal of or premium or
interest on any Material Indebtedness of the Borrower, CEGP or such Material
Subsidiary (as the case may be), or (B) aggregate net obligations under one or
more Hedging Agreements (excluding amounts the validity of which are being
contested in good faith by appropriate proceedings, if necessary, and for which
adequate reserves with respect thereto are maintained on the books of the
Borrower, CEGP or such Material Subsidiary (as the case may be)) in excess of
$100,000,000, in each case when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Material Indebtedness or such
Hedging Agreements; or (ii) default in the observance or performance of any
covenant or obligation contained in any agreement or instrument relating to any
such Material Indebtedness that in substance is customarily considered a default
in loan documents (in each case, other than a failure to pay specified in clause
(i) of this subsection (f)) and such default shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
thereof is to accelerate the maturity of such Material Indebtedness or require
such Material Indebtedness to be prepaid prior to the stated maturity thereof;
for the avoidance of doubt the parties acknowledge and agree that any payment
required to be made under a guaranty of payment or collection described in
clause (c) of the definition of Indebtedness shall be due and payable at the
time such payment is due and payable under the terms of such guaranty (taking
into account any applicable grace period) and such payment shall be deemed not
to have been accelerated or required to be prepaid prior to its stated maturity
as a result of the obligation guaranteed having become due;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, CEGP or any Material Subsidiary (other than Project
Finance Subsidiaries) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, CEGP or any Material Subsidiary (other than Project Finance
Subsidiaries) or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;
     (h) the Borrower, CEGP or any Material Subsidiary (other than Project
Finance Subsidiaries) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower, CEGP or any Material Subsidiary (other than Project Finance
Subsidiaries) or for a substantial part of its assets, (iv) file

57



--------------------------------------------------------------------------------



 



an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;
     (i) the Borrower, CEGP or any Material Subsidiary (other than Project
Finance Subsidiaries) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
     (j) one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $100,000,000 shall be rendered against
the Borrower, CEGP or any Material Subsidiary (other than Project Finance
Subsidiaries) or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower, CEGP or any such Material
Subsidiary to enforce any such judgment;
     (k) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000,000 for all periods;
     (l) EPD takes, suffers or permits to exist any of the events or conditions
referred to in clauses (g), (h), (i) or (j) of this Article or if the section of
the EPD Guaranty Agreement that contains the payment obligation shall for any
reason cease to be valid and binding on EPD or if EPD shall so state in writing;
     (m) the Manager or Enterprise GP takes, suffers or permits to exist any of
the events or conditions referred to in clauses (g), (h) or (i) of this Article;
or
     (o) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and CEGP accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and CEGP; and in case of any event with respect to the Borrower
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower and CEGP accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and CEGP.

58



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for

59



--------------------------------------------------------------------------------



 



any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Anything herein to the
contrary notwithstanding, neither the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents, the Joint Lead Arrangers nor the Joint Book
Runners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, the Notes or any documents related hereto
or thereto, except in its capacity, as applicable, as Administrative Agent,
Issuing Bank, Swingline Lender or a Lender hereunder.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the Borrower’s
approval (which will not be unreasonably withheld), to appoint another Lender as
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, with the Borrower’s approval (which will not be
unreasonably withheld or delayed, and the Borrower’s approval shall not be
required if an Event of Default has occurred which is continuing), on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank and such bank, or its Affiliate, as applicable, shall have capital and
surplus equal to or greater than $500,000,000. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

60



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, and except as
provided in Section 9.01(f), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
     (a) if to the Borrower or CEGP, to it at 1100 Louisiana Street, 10th Floor,
Houston, Texas 77002, Attention of Treasurer (Telecopy No. 713/381-8200), and in
connection therewith, CEGP hereby irrevocably appoints the Borrower as its agent
for purposes of receiving any notice, demand, consent, acknowledgement,
direction, certification or other communication to be delivered by the
Administrative Agent, the Issuing Bank or the Swingline Lender to CEGP under
this Agreement, and the parties hereto agree that any such notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Borrower in accordance with the terms of this Agreement shall
constitute delivery to, and shall be deemed to have been delivered to, CEGP;
     (b) if to the Administrative Agent, to Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd. Mail Code: D1109-019, Charlotte, NC
28262, Attention: Syndication Agency Services, Telephone No.: (704) 590-2706,
Telecopy No.: (704) 590-2790, E-mail: agencyservices.requests@wellsfargo.com,
with a copy to Wells Fargo Energy Group, 1000 Louisiana, 9th Floor, Houston, TX
77002, MAC T0002-090, Attention Mark Oberreuter (Telecopy No. 713/319-1679);
     (c) if to the Issuing Bank, to Wells Fargo Bank, National Association, 1525
West W.T. Harris Blvd. Mail Code: D1109-019, Charlotte, NC 28262, Attention:
Syndication Agency Services, Telephone No.: (704) 590-2706, Telecopy No.:
(704) 590-2790, E-mail: agencyservices.requests@wellsfargo.com, with a copy to
Wells Fargo Energy Group, 1000 Louisiana, 9th Floor, Houston, TX 77002, MAC
T0002-090, Attention Mark Oberreuter (Telecopy No. 713/319-1679);
     (d) if to the Swingline Lender, to Wells Fargo Bank, National Association,
1525 West W.T. Harris Blvd. Mail Code: D1109-019, Charlotte, NC 28262,
Attention: Syndication Agency Services, Telephone No.: (704) 590-2706, Telecopy
No.: (704) 590-2790, E-mail: agencyservices.requests@wellsfargo.com, with a copy
to Wells Fargo Energy Group, 1000 Louisiana, 9th Floor, Houston, TX 77002, MAC
T0002-090, Attention Mark Oberreuter (Telecopy No. 713/319-1679);
     (e) if to any other Lender, to it at its address (or telecopy number) of
record with the Administrative Agent, which Administrative Agent shall provide
to the Borrower or any Lender upon request from time to time; and
     (f) The Borrower will have the option to provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement or any other
document executed in connection herewith, including, without limitation, all
notices, requests, financial statements, financial and other

61



--------------------------------------------------------------------------------



 



reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto) or relates to the issuance,
amendment, renewal or extension of any Letter of Credit, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default, or (iv) other than the requirements set forth in Sections 3.04, 4.01(i)
and 5.01, is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing, any issuance, amendment,
renewal or extension of any Letter of Credit or any other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Bank by posting the
Communications on SyndTrak or a substantially similar electronic transmission
system (the “Platform”). The Borrower acknowledges that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. The
Platform is provided “as is” and “as available”. The Agent Parties (as defined
below) do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent Parties in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Borrower, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the internet, except to the extent the liability of any Agent Party is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Agent Party’s gross negligence or willful
misconduct. The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address as specified by
the Administrative Agent from time to time shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of this Agreement
and any other documents executed in connection herewith. Each of the Issuing
Bank and the Lenders agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to the Issuing Bank or
Lender, as the case may be, for purposes of this Agreement and any other
documents executed in connection herewith. Each of the Issuing Bank and the
Lenders agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of the Issuing Bank’s or Lender’s,
as the case may be, e-mail address to which the foregoing notice may be sent by
electronic transmission, and (ii) that the foregoing notice may be sent to such
e-mail address. Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant hereto or
any other document executed in connection herewith in any other manner specified
herein or therein.

62



--------------------------------------------------------------------------------



 



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower, CEGP and the Required Lenders or by the Borrower, CEGP and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase or extend the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release EPD or the Borrower from
any of its monetary obligations under the EPD Guaranty Agreement without the
written consent of each Lender, or (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be. Notwithstanding anything to the
contrary herein, the Commitment and outstanding Loans of a Defaulting Lender
shall be disregarded for all purposes of any determination of whether the
requisite Lenders have taken or may take any action hereunder, and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, nor may the Maturity
Date be extended, nor may the outstanding principal of any Loan owed to such

63



--------------------------------------------------------------------------------



 



Defaulting Lender be forgiven without the consent of such Defaulting Lender,
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender and (z) any amendment to the immediately preceding clause
(x) or (y) shall require the consent of all Lenders, including the Defaulting
Lenders.
     SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one law firm as counsel for the Administrative Agent, in
connection with the syndication (prior to the Effective Date) of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses reasonably incurred during the existence of an Event of
Default by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available (x) to the extent that
such losses, claims, damages, liabilities or related expenses resulted from the
gross negligence or willful misconduct of such Indemnitee or any Related Party
of such Indemnitee, or (y) in connection with disputes among or between the
Administrative Agent, Lenders, Issuing Bank and/or their respective Related
Parties.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing

64



--------------------------------------------------------------------------------



 



Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
     (d) To the extent permitted by applicable law, neither the Borrower nor
CEGP shall assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for indirect, special, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
     SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that neither the
Borrower nor CEGP may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower or CEGP without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees (other than the
Borrower, EPD, CEGP, any of their Affiliates or a Defaulting Lender) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender,
each of the Borrower and the Administrative Agent (and, in the case of an
assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its LC Exposure or Swingline Exposure, the Issuing Bank and the
Swingline Lender) must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed), (ii) except in
the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall result in the assignor
retaining a Commitment of not less than $10,000,000 and shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, (iv) the parties (other than the Borrower) to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and

65



--------------------------------------------------------------------------------



 



recordation fee of $3,500, (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and (vi) no
assignment to a foreign bank shall be made hereunder unless, at the time of such
assignment, there is no withholding tax applicable with respect to such foreign
bank for which the Borrower or CEGP would be or become responsible under
Section 2.17; and provided further that any consent of the Borrower otherwise
required under this paragraph shall not be required if an Event of Default has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 as to matters occurring on or
prior to date of assignment). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York, the
address of which shall be made available to any party to this Agreement upon
request: a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities, other than a Defaulting Lender (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and

66



--------------------------------------------------------------------------------



 



the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender and has zero withholding at the time of participation.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or any central bank having jurisdiction over
such Lender, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the

67



--------------------------------------------------------------------------------



 



consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Revolving Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Revolving Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by bankruptcy, insolvency,
receivership or similar law, as determined in good faith by the Administrative
Agent,

68



--------------------------------------------------------------------------------



 



the Issuing Bank or the Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing and acceleration of the Loans shall have occurred under
Article VII, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or CEGP
against any of and all the obligations of the Borrower or CEGP now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff granted hereunder,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations under this Agreement owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
     (b) Each of the Borrower and CEGP hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or CEGP or their
respective properties in the courts of any jurisdiction.
     (c) Each of the Borrower and CEGP hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

69



--------------------------------------------------------------------------------



 



     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Co-Syndication Agents, the Co-Documentation Agents, and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (including any pledgee or assignee permitted under Section
9.04(g)), (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent,
Co-Syndication Agents, the Co-Documentation Agents or any Lender on a
nonconfidential basis from a source other than the Borrower and its Related
Parties. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower.
     SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,

70



--------------------------------------------------------------------------------



 



together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender. In no event
shall the aggregate “interest” (as defined in section 347 of the Criminal Code
(Canada)) payable by CEGP under this Agreement, the Notes or any other document
or instrument executed in connection with this Agreement or the Notes exceed the
maximum effective annual rate of interest on the “credit advanced” (as defined
in that section) permitted under that section and, if any payment, collection or
demand pursuant to this Agreement in respect of “interest” (as defined in that
section) is determined to be contrary to the provisions of that section, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of CEGP, the Administrative Agent and Lenders and the amount of such
excess payment or collection shall be refunded to CEGP. For purposes of any
Notes made by CEGP, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
term applicable thereto on the basis of annual compounding of the lawfully
permitted rate of interest and, in the event of dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by Administrative Agent
shall be prima facie evidence, for the purposes of such determination.
     SECTION 9.14. Liability of Manager. It is hereby understood and agreed that
Manager shall have no personal liability, as a member of the Borrower or
otherwise, for the payment of any amount owing or to be owing hereunder.
     SECTION 9.15. USA Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2003)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower and CEGP, which information includes the
name and address of Borrower and CEGP and other information that will allow such
Lender or the Agent, as applicable, to identify Borrower and CEGP in accordance
with the Act. The Borrower shall, following a request by the Agent or any
Lender, provide all documentation and other information that the Agent or such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
     SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other loan
document executed or delivered in connection herewith), each of Borrower and
CEGP acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) (A) the arranging and other services regarding this Agreement provided
by Administrative Agent, arrangers and Lenders are arm’s-length commercial
transactions between Borrower, CEGP and their Affiliates, on the one hand, and
Administrative Agent, arrangers and Lenders, on the other hand, (B) each of
Borrower and CEGP has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of Borrower and
CEGP is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other loan

71



--------------------------------------------------------------------------------



 



documents executed or delivered in connection herewith; (ii) (A) Administrative
Agent, each Lender and each arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower, CEGP or any of their respective Affiliates, or any other Person
and (B) neither Administrative Agent nor any arranger or Lender has any
obligation to Borrower, CEGP or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other loan documents executed or delivered in connection
herewith; and (iii) Administrative Agent, arrangers and Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, CEGP and their respective
Affiliates, and neither Administrative Agent, any arranger or any Lender has any
obligation to disclose any of such interests to Borrower, CEGP or their
respective Affiliates. To the fullest extent permitted by law, each of Borrower
and CEGP hereby waives and releases any claims that it may have against
Administrative Agent, any arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     SECTION 9.17. Existing Credit Facility. The undersigned Lenders, to the
extent a party to the Existing Credit Facility, agree and acknowledge that in
connection with the refinancing of the loans under the Existing Credit Facility
pursuant hereto, Borrower, Administrative Agent and Lenders shall make
adjustments to (i) the outstanding principal amount of “Revolving Loans” (as
defined in the Existing Credit Facility) (but not any interest accrued thereon
prior to the Effective Date or any accrued facility fees under the Existing
Credit Facility prior to the Effective Date), including the borrowing of such
additional “Revolving Loans” (which may include “Eurodollar Loans” (as defined
in the Existing Credit Facility) and the repayment of “Revolving Loans” (which
may include the prepayment or conversion of “Eurodollar Loans”) plus all
applicable accrued interest, fees and expenses as shall be necessary to provide
for Revolving Loans by each Lender in the amount of its new Applicable
Percentage of all Revolving Loans as of the Effective Date, and
(ii) participations in Existing Letters of Credit to provide for each Lender’s
participation in each Existing Letter of Credit equal to such Lender’s new
Applicable Percentage of the aggregate amount available to be drawn under each
such Existing Letter of Credit as of the Effective Date. In connection with the
foregoing, each Lender shall be deemed to have made an assignment of its
outstanding Revolving Loans and “Commitments” (as defined in the Existing Credit
Facility) under the Existing Credit Facility, and assumed outstanding Revolving
Loans and Commitments of other Lenders under the Existing Credit Facility, all
at the request of the Borrower, as may be necessary to effect the foregoing, and
each such Lender shall be entitled to any reimbursement under Section 2.16
hereof with respect thereto. Each of the undersigned Lenders, to the extent a
party to the Existing Credit Facility, waives any requirement under the Existing
Credit Facility that notice with respect to any such borrowing, prepayment or
other transaction described in this Section 9.17 be given.
[Signature Pages to Follow]

72



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ENTERPRISE PRODUCTS OPERATING LLC


By: Enterprise Products OLPGP, Inc.,
       its Manager
      By:   /s/ Bryan F. Bulawa         Bryan F. Bulawa        Senior Vice
President and Treasurer     

            CANADIAN ENTERPRISE GAS PRODUCTS, LTD.
      By:   /s/ Bryan F. Bulawa         Bryan F. Bulawa        Vice President
and Treasurer     



73



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank, Swingline
Lender and a Lender
      By:   /s/ Mark Oberreuter         Name:   Mark Oberreuter        Title:  
Vice President   

S-1



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA,
as Co-Syndication Agent and a Lender
      By:   /s/ John Frazell         Name:   John Frazell        Title:  
Director   

S-2



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK, LTD.,
As Co-Syndication Agent and a Lender
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Authorized
Signatory   

S-3



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agent and a Lender
      By:   /s/ Todd Vaubel         Name:   Todd Vaubel        Title:  
Authorised Signatory   

S-4



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agent and a Lender
      By:   /s/ Stephanie Balette         Name:   Stephanie Balette       
Title:   Authorized Officer   

S-5



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC,
as Co-Documentation Agent and a Lender
      By:   /s/ Michael Mozer         Name:   Michael Mozer        Title:   Vice
President   

S-6



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., a Lender
      By:   /s/ Michael Vondriska         Name:   Michael Vondriska       
Title:   Vice President   

S-7



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., a Lender
      By:   /s/ Joseph Scott         Name:   Joseph Scott        Title:  
Director   

S-8



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS, a Lender
      By:   /s/ J. Christopher Lyons         Name:   J. Christopher Lyons       
Title:   Managing Director              By:   /s/ Greg Smothers         Name:  
Greg Smothers        Title:   Director   

S-9



--------------------------------------------------------------------------------



 



         

            DNB NOR BANK ASA, a Lender
      By:   /s/ Thomas Tangen         Name:   Thomas Tangen        Title:  
Senior Vice President
Head of Corporate Banking       By:   /s/ Henrik Asland         Name:   Henrik
Asland        Title:   Senior Vice President   

S-10



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK NA,
a Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Vice President   

S-11



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, a Lender
      By:   /s/ Carmen Malizia         Name:   Carmen Malizia        Title:  
Vice President   

S-12



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, a Lender
      By:   /s/ Greg Determann         Name:   Greg Determann        Title:  
Senior Vice President   

S-13



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE AG, a Lender
      By:   /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Vice
President              By:   /s/ Michael Spaight         Name:   Michael
Spaight        Title:   Associate   

S-14



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH,
a Lender
      By:   /s/ Philippe Sandmeier         Name:   Philippe Sandmeier       
Title:   Managing Director              By:   /s/ Lawrence Williamson        
Name:   Lawrence Williamson        Title:   Managing Director   

S-15



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA, a Lender
      By:   /s/ Jim Allred         Name:   Jim Allred        Title:   Authorized
Signatory   

S-16



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORP.,
a Lender
      By:   /s/ Hiroshi Higuma         Name:   Hiroshi Higuma        Title:  
Joint General Manager   

S-17



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., a Lender
      By:   /s/ William S. Rogers         Name:   William S. Rogers       
Title:   Authorized Signatory   

S-18



--------------------------------------------------------------------------------



 



         

            UBS AG, STAMFORD BRANCH, a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director Banking Products
Services US              By:   /s/ Mary E. Evans         Name:   Mary E. Evans 
      Title:   Associate Director Banking Products
Services US   

S-19



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
a Lender
      By:   /s/ John Prigge         Name:   John Prigge        Title:   Vice
President        U.S. BANK NATIONAL ASSOCIATION,
CANADA BRANCH
      By:   /s/ Joseph Rauhala         Name:   Joseph Rauhala        Title:  
Principal Officer   

S-20



--------------------------------------------------------------------------------



 



         

            ING CAPITAL LLC, a Lender
      By:   /s/ Richard Ennis         Name:   Richard Ennis        Title:  
Managing Director   

S-21



--------------------------------------------------------------------------------



 



         

            RAYMOND JAMES BANK, FSB, a Lender
      By:   /s/ Garrett McKinnon         Name:   Garrett McKinnon       
Title:   Senior Vice President   

S-22



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.01
EXISTING LETTERS OF CREDIT
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                  Lender   Commitment     Applicable Percentage*  
Wells Fargo Bank, National Association
  $ 180,000,000       5.1428571429 %
The Bank of Nova Scotia
  $ 180,000,000       5.1428571429 %
Mizuho Corporate Bank, Ltd.
  $ 180,000,000       5.1428571429 %
The Royal Bank of Scotland plc
  $ 180,000,000       5.1428571429 %
JPMorgan Chase Bank, N.A.
  $ 175,000,000       5.0000000000 %
Barclays Bank plc
  $ 175,000,000       5.0000000000 %
Citibank, N.A.
  $ 180,000,000       5.1428571429 %
Bank of America, N.A.
  $ 175,000,000       5.0000000000 %
BNP Paribas
  $ 175,000,000       5.0000000000 %
DnB NOR Bank ASA
  $ 175,000,000       5.0000000000 %
Morgan Stanley Bank NA
  $ 175,000,000       5.0000000000 %
SunTrust Bank
  $ 175,000,000       5.0000000000 %
Compass Bank
  $ 161,000,000       4.6000000000 %
Credit Suisse AG
  $ 161,000,000       4.6000000000 %
Deutsche Bank AG New York Branch
  $ 161,000,000       4.6000000000 %
Royal Bank of Canada
  $ 161,000,000       4.6000000000 %
Sumitomo Mitsui Banking Corp.
  $ 161,000,000       4.6000000000 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 161,000,000       4.6000000000 %
UBS AG, Stamford Branch
  $ 161,000,000       4.6000000000 %
U.S. Bank National Association
  $ 137,000,000       3.9142857143 %
ING Capital LLC
  $ 80,000,000       2.2857142857 %
Raymond James Bank, FSB
  $ 31,000,000       0.8857142857 %  
TOTAL
  $ 3,500,000,000       100.0000000000 %

 

*   Rounded to 10 decimal places

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.05
DISCLOSED MATTERS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.11
SUBSIDIARIES

                      Jurisdiction           Name of Subsidiary   of Formation  
Effective Ownership   %  
Acadian Gas, LLC
  Delaware   Enterprise Products Operating LLC     34 %
 
      DEP Operating Partnership, L.P.     66 %
Acadian Gas Pipeline System
  Delaware   TXO-Acadian Gas Pipeline, LLC     50 %
 
      MCN Acadian Gas Pipeline, LLC     50 %
Adamana Land Company, LLC
  Delaware   Enterprise Products Operating LLC     100 %
Arizona Gas Storage, L.L.C.
  Delaware   Enterprise Arizona Gas, L.L.C.     60 %
 
      Third Party     40 %
Atlantis Offshore, LLC
  Delaware   Manta Ray Gathering Company, L.L.C.     50 %
 
      Manta Ray Offshore Gathering Company, L.L.C.     50 %
Baton Rouge Fractionators LLC
  Delaware   Enterprise Products Operating LLC     32.25 %
 
      Third Parties     67.75 %
Baton Rouge Pipeline LLC
  Delaware   Baton Rouge Fractionators LLC     100 %
Baton Rouge Propylene Concentrator LLC
  Delaware   Enterprise Products Operating LLC     30 %
 
      Third Parties     70 %
Belle Rose NGL Pipeline, L.L.C.
  Delaware   Enterprise NGL Pipelines, LLC     41.67 %
 
      Enterprise Products Operating LLC     58.33 %
Belvieu Environmental Fuels GP, LLC
  Texas   Enterprise Products Operating LLC     100 %
Belvieu Environmental Fuels LLC
  Texas   Enterprise Products Operating LLC     99 %
 
      Belvieu Environmental Fuels GP, LLC     1 %
Cajun Pipeline Company, LLC
  Texas   Enterprise Products Operating LLC     100 %
Calcasieu Gas Gathering System
  Texas   TXO-Acadian Gas Pipeline, LLC     50 %
 
      MCN Acadian Gas Pipeline, LLC     50 %
Cameron Highway Oil Pipeline Company
  Delaware   Cameron Highway Pipeline I, L.P.     50 %
 
      Third Party     50 %
Cameron Highway Pipeline GP, L.L.C.
  Delaware   Enterprise GTM Holdings L.P.     100 %
Cameron Highway Pipeline I, L.P.
  Delaware   Enterprise GTM Holdings L.P.     99 %
 
      Cameron Highway Pipeline GP, L.L.C.     1 %
Canadian Enterprise Gas Products, Ltd.
  Alberta, Canada   Enterprise Products Operating LLC     100 %
Centennial Pipeline LLC
  Delaware   Enterprise TE Products Pipeline Company, LLC     50 %
 
      Third Party     50 %
Chama Gas Services, LLC
  Delaware   Enterprise New Mexico Ventures, LLC     75 %
 
      Third Party     25 %
Channelview Fleeting Services, L.L.C.
  Texas   Enterprise Marine Services LLC     100 %
Chaparral Pipeline Company, LLC
  Texas   Enterprise Midstream Companies LLC     99.999 %
 
      Enterprise NGL Pipelines II LLC     0.001 %
Chunchula Pipeline Company, LLC
  Texas   Enterprise Products Operating LLC     100 %
Crystal Holding, L.L.C.
  Delaware   Enterprise GTM Holdings L.P.     100 %
CTCO of Texas, LLC
  Texas   Enterprise Marine Services LLC     100 %
Cypress Gas Marketing, LLC
  Delaware   Acadian Gas, LLC     100 %
Cypress Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC     100 %
Dean Pipeline Company, LLC
  Texas   Enterprise Midstream Companies LLC     99.999 %
 
      Enterprise NGL Pipelines, LLC     0.001 %
Deep Gulf Development, LLC
  Delaware   Enterprise Offshore Development, LLC     90 %
 
      Third Party     10 %

 



--------------------------------------------------------------------------------



 



                      Jurisdiction           Name of Subsidiary   of Formation  
Effective Ownership   %  
Deepwater Gateway, L.L.C.
  Delaware   Enterprise Field Services, LLC     50 %
 
      Third Party     50 %
DEP Holdings, LLC
  Delaware   Enterprise Products Operating LLC     100 %
DEP Offshore Port System, LLC
  Texas   DEP Operating Partnership, L.P.     100 %
DEP OLPGP, LLC
  Delaware   Duncan Energy Partners L.P.     100 %
DEP Operating Partnership, L.P.
  Delaware   Duncan Energy Partners L.P.     99.999 %
 
      DEP OLPGP, LLC     0.001 %
Dixie Pipeline Company
  Delaware   E-Cypress, LLC     100 %
Duncan Energy Partners L.P.
  Delaware   Enterprise GTM Holdings L.P.     99.299 %
 
      DEP Holdings LLC     0.700 %
 
      Enterprise Products OLPGP, Inc.     0.001 %
E-Cypress, LLC
  Delaware   Enterprise Products Operating LLC     100 %
E-Oaktree, LLC
  Delaware   E-Cypress, LLC     100 %
ECO Property LLC
  Delaware   Enterprise Crude Oil LLC     100 %
Energy Ventures, LLC
  Colorado   Enterprise Crude Oil LLC     100 %
Enterprise Arizona Gas, LLC
  Delaware   Enterprise Field Services, LLC     100 %
Enterprise Big Thicket Pipeline System LLC
  Texas   Enterprise GC, L.P.     100 %
Enterprise Crude GP LLC
  Delaware   TCTM, L.P.     100 %
Enterprise Crude Oil LLC
  Texas   TCTM, L.P.     99.99 %
 
      Enterprise Crude GP LLC     0.01 %
Enterprise Crude Pipeline LLC
  Texas   TCTM, L.P.     99.99 %
 
      Enterprise Crude GP LLC     0.01 %
Enterprise Energy Finance Corporation
  Delaware   Enterprise GTM Holdings L.P.     100 %
Enterprise ETE LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise Field Services, LLC
  Delaware   Enterprise GTM Holdings L.P.     100 %
Enterprise Fractionation, LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise Gas Liquids LLC
  Texas   Enterprise Products Operating LLC     100 %
Enterprise Gas Processing, LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise Gathering LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise Gathering II LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise GC, L.P.
  Delaware   Enterprise GTM Holdings L.P.     34 %
 
      Enterprise Holding III, LLC     66 %
Enterprise GP LLC
  Delaware   Enterprise TE Partners L.P.     100 %
Enterprise GTM Hattiesburg Storage, LLC
  Delaware   Crystal Holding, L.L.C.     100 %
Enterprise GTM Holdings L.P.
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise GTM Offshore Operating
  Delaware   Enterprise GTM Holdings L.P.     100 %
Company, LLC
               
Enterprise GTMGP, LLC
  Delaware   Enterprise Products GTM, LLC     100 %
Enterprise Holding III, LLC
  Delaware   DEP Operating Partnership, L.P.     100 %
Enterprise Hydrocarbons L.P.
  Delaware   Enterprise Products Texas Operating LLC     99 %
 
      Enterprise Products Operating LLC     1 %
Enterprise Intrastate L.P.
  Delaware   Enterprise GTM Holdings L.P.     49 %
 
      Enterprise Holding III, LLC     51 %
Enterprise Jonah Gas Gathering Company LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise Lou-Tex NGL Pipeline L.P.
  Texas   Enterprise Products Operating LLC     99 %
 
      HSC Pipeline Partnership, LLC     1 %
Enterprise Lou-Tex Propylene Pipeline L.P.
  Texas   Enterprise Products Operating LLC     33 %
 
      Propylene Pipeline Partnership L.P.     1 %
 
      DEP Operating Partnership, L.P.     66 %

 



--------------------------------------------------------------------------------



 



                      Jurisdiction           Name of Subsidiary   of Formation  
Effective Ownership   %  
Enterprise Louisiana Pipeline LLC
  Texas   Enterprise Products Operating LLC     100 %
Enterprise Marine Services LLC
  Delaware   Enterprise TE Partners L.P.     100 %
 
      Enterprise TE Partners L.P.     99.999 %
Enterprise Midstream Companies LLC
  Texas   Enterprise GP LLC     0.001 %
Enterprise New Mexico Ventures, LLC
  Delaware   Enterprise Field Services, LLC     100 %
Enterprise NGL Pipelines, LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise NGL Pipelines II LLC
  Delaware   Enterprise Midstream Companies LLC     100 %
Enterprise NGL Private Lines & Storage, LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise Offshore Development, LLC
  Delaware   Moray Pipeline Company, LLC     100 %
Enterprise Offshore Port System, LLC
  Texas   Enterprise Products Operating LLC     100 %
Enterprise Pathfinder, LLC
  Delaware   Enterprise GTM Holdings L.P.     100 %
Enterprise Products GTM, LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise Products Marketing Company LLC
  Texas   Enterprise Products Operating LLC     100 %
Enterprise Products OLPGP, Inc.
  Delaware   Enterprise Products Partners L.P.     100 %
Enterprise Products Operating LLC
  Texas   Enterprise Products Partners L.P.     99.999 %
 
      Enterprise Products OLPGP, Inc.     0.001 %
Enterprise Products Pipeline Company LLC
  Delaware   Enterprise Products Operating LLC     100 %
Enterprise Products Texas Operating LLC
  Texas   Enterprise Products Operating LLC     99 %
 
      Enterprise Products OLPGP, Inc.     1 %
Enterprise Products Transportation Company
  Texas   Enterprise Products Operating LLC     100 %
LLC
               
Enterprise Propane Terminals and Storage, LLC
  Delaware   Enterprise Terminals & Storage, LLC     100 %
Enterprise Refined Products Company LLC
  Delaware   Enterprise TE Products Pipeline Company LLC     100 %
Enterprise Refined Products Marketing
  Delaware   Enterprise Refined Products Company LLC     100 %
Company LLC
               
Enterprise Seaway L.P.
  Delaware   Enterprise Crude Pipeline LLC     99.99 %
 
      Enterprise Crude GP LLC     0.01 %
Enterprise South Texas Gathering L.P.
  Delaware   Enterprise Products Operating LLC     99 %
 
      Enterprise Products OLPGP, Inc.     1 %
Enterprise TE Investments LLC
  Delaware   Enterprise Products Pipeline Company LLC     100 %
Enterprise TE Partners L.P.
  Delaware   Enterprise Products Pipeline Company LLC     2 %
 
      Enterprise Products Operating LLC     98 %
Enterprise TE Products Pipeline Company LLC
  Texas   Enterprise TE Partners L.P.     99.999 %
 
      Enterprise GP LLC     0.001 %
Enterprise Terminalling LLC
  Texas   Enterprise Products Operating LLC     99 %
 
      Enterprise Gas Liquids LLC     1 %
Enterprise Terminals & Storage, LLC
  Delaware   Mapletree, LLC     100 %
Enterprise Texas Pipeline LLC
  Texas   Enterprise GTM Holdings L.P.     49 %
 
      Enterprise Holding III, LLC     51 %
Enterprise White River Hub, LLC
  Delaware   Enterprise Products Operating LLC     100 %
Evangeline Gas Corp.
  Delaware   Evangeline Gulf Coast Gas, LLC     45.05 %
 
      Third Parties     54.95 %
Evangeline Gas Pipeline Company, L.P.
  Texas   Evangeline Gulf Coast Gas, LLC     45 %
 
      Evangeline Gas Corp.     10 %
 
      Third Party     45 %
Evangeline Gulf Coast Gas, LLC
  Delaware   Acadian Gas, LLC     100 %
First Reserve Gas, L.L.C.
  Delaware   Crystal Holding, L.L.C.     100 %
Flextrend Development Company, L.L.C.
  Delaware   Enterprise GTM Holdings L.P.     100 %

 



--------------------------------------------------------------------------------



 



                      Jurisdiction           Name of Subsidiary   of Formation  
Effective Ownership   %  
Groves RGP Pipeline LLC
  Texas   Enterprise Products Operating LLC     99 %
 
      Enterprise Products Texas Operating LLC     1 %
Hattiesburg Gas Storage Company
  Delaware   First Reserve Gas, L.L.C.     50 %
 
      Hattiesburg Industrial Gas Sales, L.L.C.     50 %
Hattiesburg Industrial Gas Sales, L.L.C.
  Delaware   First Reserve Gas, L.L.C.     100 %
High Island Offshore System, L.L.C.
  Delaware   Enterprise GTM Holdings L.P.     100 %
HSC Pipeline Partnership, LLC
  Texas   Enterprise Products Operating LLC     99 %
 
      Enterprise Products OLPGP, Inc.     1 %
Independence Hub, LLC
  Delaware   Enterprise Field Services, LLC     80 %
 
      Third Party     20 %
JMRS Transport Services, Inc.
  Delaware   Enterprise Products Transportation Company LLC     100 %
K/D/S Promix, L.L.C.
  Delaware   Enterprise Fractionation, LLC     50 %
 
      Third Parties     50 %
La Porte Pipeline Company, L.P.
  Texas   Enterprise Products Operating LLC     49.5 %
 
      La Porte Pipeline GP, LLC     1.0 %
 
      Third Party     49.5 %
La Porte Pipeline GP, L.L.C.
  Delaware   Enterprise Products Operating LLC     50 %
 
      Third Party     50 %
Lubrication Services, LLC
  Texas   Enterprise Crude Oil LLC     99.99 %
 
      Enterprise Crude GP LLC     0.01 %
Manta Ray Gathering Company, L.L.C.
  Delaware   Enterprise GTM Holdings L.P.     100 %
Manta Ray Offshore Gathering Company, L.L.C.
  Delaware   Neptune Pipeline Company, L.L.C.     100 %
Mapletree, LLC
  Delaware   Enterprise Products Operating LLC     100 %
MCN Acadian Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC     100 %
MCN Pelican Interstate Gas, LLC
  Delaware   Acadian Gas, LLC     100 %
Mid-America Pipeline Company, LLC
  Delaware   Mapletree, LLC     100 %
Mont Belvieu Caverns, LLC
  Delaware   Enterprise Products Operating LLC     33.365 %
 
      Enterprise Products OLPGP, Inc.     0.635 %
 
      DEP Operating Partnership, L.P.     66 %
Moray Pipeline Company, L.L.C.
  Delaware   Enterprise Products Operating LLC     100 %
Nautilus Pipeline Company, L.L.C.
  Delaware   Neptune Pipeline Company, L.L.C.     100 %
Neches Pipeline System
  Delaware   TXO-Acadian Gas Pipeline, LLC     50 %
 
      MCN Acadian Gas Pipeline, LLC     50 %
Nemo Gathering Company, LLC
  Delaware   Moray Pipeline Company, LLC     33.92 %
 
      Third Party     66.08 %
Neptune Pipeline Company, L.L.C.
  Delaware   Sailfish Pipeline Company, L.L.C.     25.67 %
 
      Third Parties     74.33 %
Norco-Taft Pipeline, LLC
  Delaware   Enterprise NGL Private Lines & Storage, LLC     100 %
Olefins Terminal Corporation
  Delaware   E-Cypress, LLC     100 %
Panola Pipeline Company, LLC
  Texas   Enterprise Midstream Companies LLC     99.999 %
 
      Enterprise NGL Pipelines II LLC     0.001 %
Petal Gas Storage, L.L.C.
  Delaware   Crystal Holding, L.L.C.     100 %
Pontchartrain Natural Gas System
  Texas   TXO-Acadian Gas Pipeline, LLC     50 %
 
      MCN Acadian Gas Pipeline, LLC     50 %
Port Neches GP LLC
  Texas   Enterprise Products Operating LLC     100 %
Port Neches Pipeline LLC
  Texas   Enterprise Products Operating LLC     99 %
 
      Port Neches GP LLC     1 %
Poseidon Oil Pipeline Company, L.L.C.
  Delaware   Poseidon Pipeline Company, L.L.C.     36 %
 
      Third Parties     64 %

 



--------------------------------------------------------------------------------



 



                      Jurisdiction           Name of Subsidiary   of Formation  
Effective Ownership   %  
Poseidon Pipeline Company, L.L.C.
  Delaware   Enterprise GTM Holdings L.P.     100 %
Propylene Pipeline Partnership, L.P.
  Texas   Enterprise Products Operating LLC     99 %
 
      Enterprise Products OLPGP, Inc.     1 %
QP-LS, LLC
  Wyoming   Lubrication Services, LLC     100 %
Quanah Pipeline Company, LLC
  Texas   Enterprise Midstream Companies LLC     99.999 %
 
      Enterprise NGL Pipelines II LLC     0.001 %
Rio Grande Pipeline Company
  Texas   Enterprise Products Operating Company     70 %
 
      Third Party     30 %
Rugged West Services LLC
  Delaware   Enterprise Crude Oil LLC     100 %
Sabine Propylene Pipeline L.P.
  Texas   Enterprise Products Operating LLC     33 %
 
      Propylene Pipeline Partnership L.P.     1 %
 
      DEP Operating Partnership, L.P.     66 %
Sailfish Pipeline Company, L.L.C.
  Delaware   Enterprise Products Operating LLC     100 %
Seaway Crude Pipeline Company
  Texas   Enterprise Seaway L.P.     50 %
 
      Third Parties     50 %
Seminole Pipeline Company
  Delaware   E-Oaktree, LLC     80 %
 
      E-Cypress, LLC     10 %
 
      Third Party     10 %
Skelly-Belvieu Pipeline Company, L.L.C.
  Delaware   Enterprise Products Operating LLC     50 %
 
      Third Party     50 %
Sorrento Pipeline Company, LLC
  Texas   Enterprise Products Operating LLC     100 %
South Texas NGL Pipelines, LLC
  Delaware   Enterprise Products Operating LLC     34 %
 
      DEP Operating Partnership, L.P.     66 %
TCTM, L.P.
  Delaware   Enterprise TE Partners L.P.     99.999 %
 
      Enterprise GP LLC     0.001 %
TECO Gas Gathering LLC
  Delaware   Enterprise Products Operating LLC     100 %
TECO Gas Processing LLC
  Delaware   Enterprise Products Operating LLC     100 %
Tejas-Magnolia Energy, LLC
  Delaware   Pontchartrain Natural Gas System     96.6 %
 
      MCN Pelican Interstate Gas, LLC     3.4 %
TEPPCO O/S Port System, LLC
  Texas   Enterprise Crude GP LLC     100 %
Tri-States NGL Pipeline, L.L.C.
  Delaware   Enterprise Products Operating LLC     50 %
 
      Enterprise NGL Pipelines, LLC     33.3 %
 
      Third Party     16.67 %
TXO-Acadian Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC     100 %
Venice Energy Services Company, L.L.C.
  Delaware   Enterprise Gas Processing LLC     13.1 %
 
      Third Parties     86.99 %
White River Hub, LLC
  Delaware   Enterprise White River Hub, LLC     50 %
 
      Third Party     50 %
Wilcox Pipeline Company, LLC
  Texas   Enterprise Midstream Companies LLC     99.999 %
 
      Enterprise NGL Pipelines II LLC     0.001 %
WILPRISE Pipeline Company, L.L.C.
  Delaware   Enterprise Products Operating LLC     74.7 %
 
      Third Party     25.3 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.06
EXISTING RESTRICTIONS
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Revolving Credit Agreement dated as of
September 7, 2011 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Enterprise Products Operating LLC, Canadian Enterprise Gas
Products, Ltd., the Lenders named therein and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meanings.
     The Assignor named herein hereby sells and assigns, without recourse, to
the Assignee named herein, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Revolving Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in Letters
of Credit, LC Disbursements and Swingline Loans held by the Assignor on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.
     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):

1



--------------------------------------------------------------------------------



 



                              Percentage Assigned of              
Facility/Commitment               (set forth, to at least               8
decimals, as a               percentage of the               Facility and the  
            aggregate Commitments       Principal Amount     of all Lenders  
Facility   Assigned     thereunder)  
Commitment Assigned:
  $         %  
Revolving Loans:
               

The terms set forth above are hereby agreed to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:        

            [Name of Assignee], as Assignee
      By:           Name:           Title:        



2



--------------------------------------------------------------------------------



 



The undersigned hereby consent to the within assignment:

              Enterprise Products Operating LLC   Wells Fargo Bank, National
Association,         as Administrative Agent
By:
  Enterprise Products OLPGP, Inc.,        
 
  Manager        
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
            Wells Fargo Bank, National Association,   Wells Fargo Bank, National
Association, as Swingline Lender   as Issuing Bank
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING REQUEST
Dated __________
Wells Fargo Bank, National Association,
     as Administrative Agent
1525 W WT Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
     This Borrowing Request is delivered to you by Enterprise Products Operating
LLC (the “Borrower”), a Texas limited liability company, under Section 2.03 of
the Revolving Credit Agreement dated as of September 7, 2011 (as restated,
amended, modified, supplemented and in effect, the “Credit Agreement”), by and
among the Borrower, Canadian Enterprise Gas Products, Ltd., the Lenders party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.
     1. The Borrower hereby requests that the Lenders make a Loan or Loans to
[the Borrower/CEGP] in the aggregate principal amount of $______________ (the
“Revolving Loan” or the “Revolving Loans”).1/
     2. The Borrower hereby requests that the Revolving Loan or Revolving Loans
be made on the following Business Day: 2/
     3. The Borrower hereby requests that the Revolving Loan or Revolving Loans
bear interest at the following interest rate, plus (if Eurodollar Loan) the
Applicable Rate, as set forth below:

                                          Principal                     Maturity
Date for   Type of     Component of     Interest     Interest Period    
Interest Period   Revolving Loan     Revolving Loan     Rate     (if applicable)
    (if applicable)  

 

1.   Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.   2.   Complete with a Business Day in accordance with Section 2.03
of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



     4. The Borrower hereby requests that the funds from the Revolving Loan or
Revolving Loans be disbursed to the following bank account:
                                                .
     5. After giving effect to the requested Revolving Loan, the sum of the
Exposures (including the requested Revolving Loans) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit Agreement
[and the CEGP Exposure (including the requested Revolving Loans) does not exceed
the CEGP Sublimit]..
     6. All of the conditions applicable to the Revolving Loans requested herein
as set forth in the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Loans.
     7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request
this _____ day of _______________, _____.

            ENTERPRISE PRODUCTS OPERATING LLC
      By:   Enterprise Products OLPGP, Inc.,         its Manager               
    By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF
INTEREST ELECTION REQUEST
Dated _____________
Wells Fargo Bank, National Association,
     as Administrative Agent
1525 W WT Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
     This irrevocable Interest Election Request (the “Request”) is delivered to
you under Section 2.07 of the Revolving Credit Agreement dated as of
September 7, 2011 (as restated, amended, modified, supplemented and in effect
from time to time, the “Credit Agreement”), by and among Enterprise Products
Operating LLC, a Texas limited liability company (the “Company”), Canadian
Enterprise Gas Products, Ltd., the Lenders party thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent.
     1. This Interest Election Request is submitted for the purpose of:
     (a) [Converting] [Continuing] a ____________ Revolving Loan of [the
Company/CEGP] [into] [as] a ____________ Loan.1/
     (b) The aggregate outstanding principal balance of such Revolving Loan is
$_____________.
     (c) The last day of the current Interest Period for such Revolving Loan is
____________.2/
     (d) The principal amount of such Revolving Loan to be [converted]
[continued] is $____________.3/
     (e) The requested effective date of the [conversion] [continuation] of such
Revolving Loan is ______________.4/
     (f) The requested Interest Period applicable to the [converted] [continued]
Revolving Loan is ___________________.5/
 

1.   Delete the bracketed language and insert “Alternate Base Rate” or “LIBO
Rate”, as applicable, in each blank.   2.   Insert applicable date for any
Eurodollar Loan being converted or continued.   3.   Complete with an amount in
compliance with Section 2.08 of the Credit Agreement.   4.   Complete with a
Business Day in compliance with Section 2.08 of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



     2. With respect to a Revolving Borrowing to be converted to or continued as
a Eurodollar Borrowing, no Event of Default exists, and none will exist upon the
conversion or continuation of the Revolving Borrowing requested herein.
     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Interest Election
Request this _____ day of ___________________, ___.

            ENTERPRISE PRODUCTS OPERATING LLC
      By:   Enterprise Products OLPGP, Inc.,         its Manager               
      By:           Name:           Title:        

 

5.   Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

2



--------------------------------------------------------------------------------



 



EXHIBIT D-1, D-2 and D-3
FORMS OF
OPINIONS OF COUNSEL FOR BORROWER, EPD AND CEGP

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the _______________________ of
ENTERPRISE PRODUCTS OLPGP, INC. a Delaware corporation, manager of ENTERPRISE
PRODUCTS OPERATING LLC, a Texas limited liability company (the “Borrower”), and
that as such he is authorized to execute this certificate on behalf of the
Borrower. With reference to the Revolving Credit Agreement dated as of September
7, 2011 (as restated, amended, modified, supplemented and in effect from time to
time, the “Agreement”), among the Borrower, Canadian Enterprise Gas Products,
Ltd., Wells Fargo Bank, National Association, as Administrative Agent, for the
lenders (the “Lenders”), which are or become a party thereto, and such Lenders,
the undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);
(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]
(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 6.07 of the Agreement as of the end
of the [fiscal quarter][fiscal year] ending _______________ .
EXECUTED AND DELIVERED this ____ day of _________________, 20            .

            ENTERPRISE PRODUCTS OPERATING LLC
      By:   Enterprise Products OLPGP, Inc.,         its Manager               
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF
REVOLVING LOAN NOTE
(Revolving Credit Facility)

$_____________   _______, 201__

     [ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”)] [CANADIAN ENTERPRISE GAS PRODUCTS, LTD., an Alberta corporation
(“CEGP”)], for value received, promises and agrees to pay to
____________________ (the “Lender”), or order, at the payment office of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, at 1525 W WT Harris
Blvd., Charlotte, NC 28262, the principal sum of ____________________ AND NO/100
DOLLARS ($_____________), or such lesser amount as shall equal the aggregate
unpaid principal amount of the Revolving Loans owed to the Lender under the
Credit Agreement, as hereafter defined, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount as provided in the Credit Agreement for such Revolving Loans,
at such office, in like money and funds, for the period commencing on the date
of each such Revolving Loan until such Revolving Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.
     This note evidences the Revolving Loans owed to the Lender under that
certain Revolving Credit Agreement dated as of September 7, 2011, by and among
[the Borrower, Canadian Enterprise Gas Products, Ltd.] [Enterprise Products
Operating LLC, CEGP], Wells Fargo Bank, National Association, individually, as
Administrative Agent, and the other financial institutions parties thereto
(including the Lender) (such Credit Agreement, together with all amendments or
supplements thereto, being the “Credit Agreement”), and shall be governed by the
Credit Agreement. Capitalized terms used in this note and not defined in this
note, but which are defined in the Credit Agreement, have the respective
meanings herein as are assigned to them in the Credit Agreement.
     The Lender is hereby authorized by [the Borrower/CEGP] to endorse on
Schedule A (or a continuation thereof) attached to this note, the Type of each
Revolving Loan owed to the Lender, the amount and date of each payment or
prepayment of principal of each such Revolving Loan received by the Lender and
the Interest Periods and interest rates applicable to each Revolving Loan,
provided that any failure by the Lender to make any such endorsement shall not
affect the obligations of [the Borrower/CEGP] under the Credit Agreement or
under this note in respect of such Revolving Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, [the Borrower/CEGP] and any and all co-makers, endorsers, guarantors
and sureties severally waive notice (including but not limited to notice of
intent to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in

1



--------------------------------------------------------------------------------



 



collecting and the filing of suit for the purpose of fixing liability, and
consent that the time of payment hereof may be extended and re-extended from
time to time without notice to any of them. Each such person agrees that its
liability on or with respect to this note shall not be affected by any release
of or change in any guaranty or security at any time existing or by any failure
to perfect or maintain perfection of any lien against or security interest in
any such security or the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Revolving Loans
upon the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Enterprise Products OLPGP, Inc.,
the Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

            [ENTERPRISE PRODUCTS OPERATING LLC
      By:   Enterprise Products OLPGP, Inc.,         its Manager]     
[CANADIAN ENTERPRISE GAS PRODUCTS, LTD.]              By:           Name:      
    Title:        

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
REVOLVING LOAN NOTE
This note evidences the Revolving Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Revolving Loan, subject to the payments of
principal set forth below:
SCHEDULE
OF
REVOLVING LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                                                               
  Principal     Amount of             Balance                                
Amount of     Principal             of     Notation           Interest          
  Revolving     Paid or     Interest     Revolving     Made   Date     Period  
  Rate     Loan     Prepaid     Paid     Loans     by                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                           

3



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF
SWINGLINE LOAN NOTE
(Revolving Credit Facility)

      $[100/25],000,000.00   September __, 2011

     [ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”)] [CANADIAN ENTERPRISE GAS PRODUCTS, LTD., an Alberta corporation
(“CEGP”)], for value received, promises and agrees to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Swingline Lender under the Credit Agreement, as
hereafter defined (the “Swingline Lender”), or order, at the payment office of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, at 1525 W WT
Harris Blvd., Charlotte, NC 28262, the principal sum of [ONE
HUNDRED/TWENTY-FIVE] MILLION AND NO/100 DOLLARS ($[100/25],000,000.00), or such
lesser amount as shall equal the aggregate unpaid principal amount of the
Swingline Loans owed to the Swingline Lender under the Credit Agreement, in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount as provided in the Credit
Agreement for such Swingline Loans, at such office, in like money and funds, for
the period commencing on the date of each such Swingline Loan until such
Swingline Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
     This note evidences the Swingline Loans owed to the Swingline Lender under
that certain Revolving Credit Agreement dated as of September 7, 2011, by and
among [the Borrower, Canadian Enterprise Gas Products, Ltd.][Enterprise Products
Operating LLC, CEGP], Wells Fargo Bank, National Association, individually, as
Administrative Agent, Issuing Bank and Swingline Lender, and the other financial
institutions parties thereto (such Credit Agreement, together with all
amendments or supplements thereto, being the “Credit Agreement”), and shall be
governed by the Credit Agreement. Capitalized terms used in this note and not
defined in this note, but which are defined in the Credit Agreement, have the
respective meanings herein as are assigned to them in the Credit Agreement.
     The Swingline Lender is hereby authorized by [the Borrower/CEGP] to endorse
on Schedule A (or a continuation thereof) attached to this note, the amount and
date of each payment or prepayment of principal of each such Swingline Loan
received by the Swingline Lender, provided that any failure by the Swingline
Lender to make any such endorsement shall not affect the obligations of [the
Borrower/CEGP] under the Credit Agreement or under this note in respect of such
Swingline Loans.
     This note may be held by the Swingline Lender for the account of its
applicable lending office and, except as otherwise provided in the Credit
Agreement, may be transferred from one lending office of the Swingline Lender to
another lending office of the Swingline Lender from time to time as the
Swingline Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, [the Borrower/CEGP] and any and all co-makers, endorsers, guarantors
and sureties severally waive notice (including but not limited to notice of
intent to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in

1



--------------------------------------------------------------------------------



 



collecting and the filing of suit for the purpose of fixing liability, and
consent that the time of payment hereof may be extended and re-extended from
time to time without notice to any of them. Each such person agrees that its
liability on or with respect to this note shall not be affected by any release
of or change in any guaranty or security at any time existing or by any failure
to perfect or maintain perfection of any lien against or security interest in
any such security or the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Swingline Loans
upon the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Enterprise Products OLPGP, Inc.,
the Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

            [ENTERPRISE PRODUCTS OPERATING LLC
      By:   Enterprise Products OLPGP, Inc.,         its Manager]               
[CANADIAN ENTERPRISE GAS PRODUCTS, LTD.]
      By:           Name:           Title:        



2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
SWINGLINE LOAN NOTE
This note evidences the Swingline Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below, subject to the payments of
principal set forth below:
SCHEDULE
OF
SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                                  Principal     Amount of      
      Balance                 Amount of     Principal             of    
Notation           Swingline     Paid or     Interest     Swingline     Made  
Date     Loan     Prepaid     Paid     Loans     by                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
         

3